DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-20 of U.S. Application No. 17/021981 filed on 04/07/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed04/07/2022. Claims 1, 8, & 15 are presently amended. Claims 1-20 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous claim objections: the amendments to the claims overcome the previous claim objection(s). Therefore, the previous claim objection(s) is/are withdrawn.

In regards to the previous rejection under Double Patenting: Applicant states “Applicants are willing to file a terminal disclaimer to obviate the double patenting rejection upon indication of allowable subject matter of the claims”, however there are no separate arguments regarding the Double Patenting rejection. Therefore, the previous Double Patenting rejection is/are maintained.

In regards to the previous rejection under 35 U.S.C. § 103: Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments. A new grounds of rejection is made in view of in view of US 2020/0393261A1 (“Zhang”), in view of US 2015/0154871A1 (“Rothoff”), in view of US 2021/0253131A1 (“Sen”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 9918); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 9913); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11, 13-17, & 19-20 of Application Number 17/021981 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/021934 (Joyce ‘934), in view of US 2021/0253131A1 (“Sen”). Although the claims at issue are not identical, they are not patentably distinct from each other because they name the same inventive entity, name the same assignee and inventors.
As per claim 1 Joyce ‘934 discloses
A system, comprising (see at least Joyce ‘934, claim 1: A system, comprising): 
a lead autonomous vehicle  comprising at least one vehicle sensor located on the lead autonomous vehicle and configured to observe a first field-of-view comprising a region in front of the lead autonomous vehicle (see at least Joyce ‘934, claim 1: a lead autonomous vehicle  comprising at least one vehicle sensor located on the lead autonomous vehicle and configured to observe a first field-of-view comprising a region in front of the lead autonomous vehicle); 
one or more following autonomous vehicle, different from the lead autonomous vehicle (see at least Joyce ‘934, claim 1: one or more following autonomous vehicle, different from the lead autonomous vehicle), wherein: 
the lead autonomous vehicle is on a particular road heading toward a destination using a routing plan and map data previously received from an operation server (see at least Joyce ‘934, claim 1: the lead autonomous vehicle is on a particular road heading toward a destination using a routing plan and map data previously received from an operation server); 
the one or more following autonomous vehicle are on the particular road behind the lead autonomous vehicle (see at least Joyce ‘934, claim 1: the one or more following autonomous vehicle are on the particular road behind the lead autonomous vehicle); and 
the lead autonomous vehicle and the one or more following autonomous vehicles are communicatively coupled with the operation server (see at least Joyce ‘934, claim 1: the lead autonomous vehicle and the one or more following autonomous vehicles are communicatively coupled with the operation server); 
a first control subsystem, associated with the lead autonomous vehicle, communicatively coupled with the lead autonomous vehicle, the one or more following autonomous vehicles, and the operation server, the first control subsystem comprising a first processor configured to (see at least Joyce ‘934, claim 1: a first control subsystem, associated with the lead autonomous vehicle, communicatively coupled with the lead autonomous vehicle, the one or more following autonomous vehicles, and the operation server, the first control subsystem comprising a first processor configured to ): 
receive sensor data from the at least one vehicle sensor of the lead autonomous vehicle, wherein the sensor data comprises location coordinates of any object on the particular road within the first field-of-view of the lead autonomous vehicle (see at least Joyce ‘934, claim 1: receive sensor data from the at least one vehicle sensor of the lead autonomous vehicle, wherein the sensor data comprises location coordinates of any object on the particular road within the first field-of-view of the lead autonomous vehicle ); 
compare the sensor data with a first portion of the map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle (see at least Joyce ‘934, claim 1: compare the sensor data with a first portion of the map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle); 
based at least in part upon comparing the sensor data with the first portion of the map data, determine whether there is an unknown object on the particular road which is not among the expected objects (see at least Joyce ‘934, claim 1: based at least in part upon comparing the sensor data with the first portion of the map data, determine whether there is an unknown object on the particular road which is not among the expected objects ); 
in response to a determination that there is the object on the particular road (see at least Joyce ‘934, claim 1: in response to a determination that the construction zone is detected in the particular road ): 
determine a particular lane on which the object is located (see at least Joyce ‘934, claim 1: determine an extent of the construction zone by determining a distance between location coordinates of two opposite ends of the construction zone); 
send a first message to the one or more following autonomous vehicle, comprising particular location coordinates of the object and instructions to divert from the particular lane (see at least Joyce ‘934, claim 1: send the updated map data and construction zone instructions to the autonomous vehicles, wherein the construction zone instructions comprise instructions to navigate around the construction zone); 
update driving instructions of the lead autonomous vehicle to navigate around the object by diverting the particular lane (see at least Joyce ‘934, claim 1: send the updated map data and construction zone instructions to the autonomous vehicles, wherein the construction zone instructions comprise instructions to navigate around the construction zone); 
while navigating around the object (see at least Joyce ‘934, claim 1: send the updated map data and construction zone instructions to the autonomous vehicles, wherein the construction zone instructions comprise instructions to navigate around the construction zone), 
send a plurality of second messages to the operation server, comprising sensor data related to the object (see at least Joyce ‘934, claim 1: send a plurality of second messages to the operation server, comprising sensor data associated with the construction zone); and 
the operation server comprising a second processor configured to the (see at least Joyce ‘934, claim 1: the operation server comprising a second processor configured to): 
based at least in part upon the plurality of second messages, confirm whether there is the object located at the particular location coordinates on the particular lane (see at least Joyce ‘934, claim 1: based at least in part upon the plurality of second messages, determine an extent of the construction zone by determining a distance between location coordinates of two opposite ends of the construction zone); 
if it is confirmed that the object is located at the particular location coordinates (see at least Joyce ‘934, claim 1: determine an extent of the construction zone by determining a distance between location coordinates of two opposite ends of the construction zone): 
update the first portion of the map data, such that the updated map data comprises the unknown object located at particular location coordinates (see at least Joyce ‘934, claim 1: update the first portion of the map data, reflecting that there is the construction zone in the particular road); and 
send the updated map data to the one or more following autonomous vehicle (see at least Joyce ‘934, claim 2: wherein the second processor is further configured to send the updated map data...to each autonomous vehicle from the one or more following autonomous vehicle... ).
Joyce ‘934 does not explicitly disclose
an unknown object,
wherein the unknown object corresponds to an object that is previously not classified.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.);
wherein the unknown object corresponds to an object that is previously not classified (see at least Sen, para. [0061]: For instance, a secondary perception system can identify one or more unclassifiable and/or unclassified objects based at least in part on clustered sensor data points, which can define objects that are unclassifiable and/or unclassified by the primary perception system. Thus, the tandem operation of the primary perception system and the secondary perception system can more reliably detect nearby objects and/or navigate an environment of the autonomous vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘934 to incorporate the teaching of an unknown object, wherein the unknown object corresponds to an object that is previously not classified of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 2 Joyce ‘934 discloses
wherein the second processor is further configured to, if it is determined that there are no objects on the particular lane at the particular location coordinates, notify the one or more following autonomous vehicle that there are no objects on the particular lane at the particular location coordinates (see at least Joyce ‘934, claim 6: determine whether the construction zone is removed; and indicating that the construction zone is removed, the operation server updates the first portion of the map data, indicating that the construction zone is removed).
Joyce ‘934 does not explicitly disclose
an unknown object.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘934 to incorporate the teaching of an unknown object of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 3 Joyce ‘934 discloses
wherein updating the driving instructions of the lead autonomous vehicle to navigate around the object further comprises entering a safety mode by (see at least Joyce ‘934, claim 3: wherein updating the driving instructions of the lead autonomous vehicle comprises entering a safety mode by): 
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles (see at least Joyce ‘934, claim 3: reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles); 
increasing distances from the surrounding vehicles (see at least Joyce ‘934, claim 3: increasing distances from the surrounding vehicles); or 
avoiding autonomous driving parallel to the surrounding vehicles (see at least Joyce ‘934, claim 3: avoiding autonomous driving parallel to the surrounding vehicles).
Joyce ‘934 does not explicitly disclose
an unknown object.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘934 to incorporate the teaching of an unknown object of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 4 Joyce ‘934 discloses
wherein the first message is sent to the one or more following autonomous vehicles at a first time after detecting the object (see at least Joyce ‘934, claim 2: wherein the second processor is further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened.).
Joyce ‘934 does not explicitly disclose
an unknown object.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘934 to incorporate the teaching of an unknown object of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 6 Joyce ‘934 discloses
further comprising: 
a second control subsystem, associated with any of the one or more following autonomous vehicles, comprising a third processor configured to (see at least Joyce ‘934, claim 6: a second control subsystem, associated with any of the one or more following autonomous vehicles, comprising a third processor configured to): 
determine whether the object is removed (see at least Joyce ‘934, claim 6: determine whether the construction zone is removed); and 
in response to a determination that the object is removed, send a third message to other autonomous vehicles from the one or more following autonomous vehicles and the operation server, indicating that the object is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the object is removed and sends the updated map data to the other autonomous vehicles (see at least Joyce ‘934, claim 6: in response to a determination that the construction zone is removed, send a third message to the operation server, indicating that the construction is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the construction zone is removed).
Joyce ‘934 does not explicitly disclose
an unknown object.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘934 to incorporate the teaching of an unknown object of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 7 Joyce ‘934 discloses
wherein the at least one vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors (see at least Joyce ‘934, claim 7: wherein the at least one vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors).

As per claim 8 Joyce ‘934 discloses
A method, comprising (see at least Joyce ‘934, claim 8: A method, comprising): 
receiving sensor data from at least one vehicle sensor of a lead autonomous vehicle, wherein (see at least Joyce ‘934, claim 8: receiving sensor data from at least one vehicle sensor of a lead autonomous vehicle, wherein): 
the sensor data comprises location coordinates of any object on a particular road within a first field-of-view of the lead autonomous vehicle (see at least Joyce ‘934, claim 8: the sensor data comprises location coordinates of any object on a particular road within a first field-of-view of the lead autonomous vehicle); 
the lead autonomous vehicle is on a particular road heading toward a destination using a routing plan and map data previously received from an operation server (see at least Joyce ‘934, claim 8: the lead autonomous vehicle is on a particular road heading toward a destination using a routing plan and map data previously received from an operation server); and 
one or more following autonomous vehicles, different from the lead autonomous vehicle, are on the particular road behind the lead autonomous vehicle (see at least Joyce ‘934, claim 8: one or more following autonomous vehicles, different from the lead autonomous vehicle, are on the particular road behind the lead autonomous vehicle); 
comparing the sensor data with a first portion of a map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle (see at least Joyce ‘934, claim 8: comparing the sensor data with a first portion of a map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle); 
based at least in part upon comparing the sensor data with the first portion of the map data, determining whether there is an unknown object on the particular road which is not among the expected objects (see at least Joyce ‘934, claim 8: based at least in part upon comparing the sensor data with the first portion of the map data, determining whether there is an unknown object on the particular road which is not among the expected objects); 
in response to determining that there is the object on the particular road (see at least Joyce ‘934, claim 8: in response to a determination that the construction zone is detected in the particular road ): 
determining a particular lane on which the object is located (see at least Joyce ‘934, claim 8: determining an extent of the construction zone by determining a distance between location coordinates of two opposite ends of the construction zone); 
sending a first message to the one or more following autonomous vehicles, comprising particular location coordinates of the object and instructions to divert from the particular lane (see at least Joyce ‘934, claim 8: sending the updated map data and construction zone instructions to the autonomous vehicles, wherein the construction zone instructions comprise instructions to navigate around the construction zone); 
updating driving instructions of the lead autonomous vehicle to navigate around the object by diverting the particular lane (see at least Joyce ‘934, claim 8: send the updated map data and construction zone instructions to the autonomous vehicles, wherein the construction zone instructions comprise instructions to navigate around the construction zone); 
while navigating around the unknown object, sending a plurality of second messages to the operation server, comprising sensor data related to the unknown object (see at least Joyce ‘934, claim 8: sending the updated map data and construction zone instructions to the autonomous vehicles, wherein the construction zone instructions comprise instructions to navigate around the construction zone); 
based at least in part upon the plurality of second messages, confirming, by a processor associated with the operation server, whether there is the unknown object located at the particular location coordinates on the particular lane (see at least Joyce ‘934, claim 8: based at least in part upon the plurality of second messages, determine an extent of the construction zone by determining a distance between location coordinates of two opposite ends of the construction zone);
 in response to confirming that the unknown object is located at the particular location coordinates (see at least Joyce ‘934, claim 8: determining an extent of the construction zone by determining a distance between location coordinates of two opposite ends of the construction zone): 
updating the first portion of the map data, such that the updated map data comprises the unknown object located at the particular location coordinates (see at least Joyce ‘934, claim 8: determine an extent of the construction zone by determining a distance between location coordinates of two opposite ends of the construction zone); and 
sending the updated map data to the one or more following autonomous vehicles (see at least Joyce ‘934, claim 8: determine an extent of the construction zone by determining a distance between location coordinates of two opposite ends of the construction zone).
Joyce ‘934 does not explicitly disclose
an unknown object,
wherein the unknown object corresponds to an object that is previously not classified.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.);
wherein the unknown object corresponds to an object that is previously not classified (see at least Sen, para. [0061]: For instance, a secondary perception system can identify one or more unclassifiable and/or unclassified objects based at least in part on clustered sensor data points, which can define objects that are unclassifiable and/or unclassified by the primary perception system. Thus, the tandem operation of the primary perception system and the secondary perception system can more reliably detect nearby objects and/or navigate an environment of the autonomous vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘934 to incorporate the teaching of an unknown object, wherein the unknown object corresponds to an object that is previously not classified of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 9 Joyce ‘934 discloses
wherein the method further comprises in response to determining that there are no unknown objects on the particular lane at the particular location coordinates, notify the one or more following autonomous vehicles that there are no objects on the particular lane at the particular location coordinates (see at least Joyce ‘934, claim 13: determining whether the construction zone is removed; and indicating that the construction zone is removed, the operation server updates the first portion of the map data, indicating that the construction zone is removed).
Joyce ‘934 does not explicitly disclose
an unknown object.
Joyce ‘934 does not explicitly disclose
an unknown object.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘934 to incorporate the teaching of an unknown object of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 10 Joyce ‘934 discloses
wherein updating the driving instructions of the lead autonomous vehicle to navigate around the object further comprises entering a safety mode by (see at least Joyce ‘934, claim 10: wherein updating the driving instructions of the lead autonomous vehicle comprises entering a safety mode by): 
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles (see at least Joyce ‘934, claim 10: reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles); 
increasing distances from the surrounding vehicles (see at least Joyce ‘934, claim 10: increasing distances from the surrounding vehicles); or 
avoiding autonomous driving parallel to the surrounding vehicles (see at least Joyce ‘934, claim 10: avoiding autonomous driving parallel to the surrounding vehicles).
Joyce ‘934 does not explicitly disclose
an unknown object.
Joyce ‘934 does not explicitly disclose
an unknown object.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘934 to incorporate the teaching of an unknown object of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 11 Joyce ‘934 discloses
wherein the first message is sent to the one or more following autonomous vehicles at a first time after detecting the object (see at least Joyce ‘934, claim 9: wherein the second processor is further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened.).
Joyce ‘934 does not explicitly disclose
an unknown object.
Joyce ‘934 does not explicitly disclose
an unknown object.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘934 to incorporate the teaching of an unknown object of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 13 Joyce ‘934 discloses
further comprising: 
determining whether the object is removed (see at least Joyce ‘934, claim 13: determining whether the construction zone is removed); and 
in response to determining that the object is removed, send a third message to other autonomous vehicles from the one or more following autonomous vehicles and the operation server, indicating that the object is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the object is removed and sends the updated map data to the other autonomous vehicles (see at least Joyce ‘934, claim 13: in response to determining that the construction zone is removed, send a third message to the operation server, indicating that the construction is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the construction zone is removed).
Joyce ‘934 does not explicitly disclose
an unknown object.
Joyce ‘934 does not explicitly disclose
an unknown object.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘934 to incorporate the teaching of an unknown object of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 14 Joyce ‘934 discloses
wherein the at least one vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors (see at least Joyce ‘934, claim 14: wherein the at least one vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors).

As per claim 15 Joyce ‘934 discloses
A computer program comprising executable instructions stored in a non-transitory computer-readable medium that when executed by one or more processors causes the one or more processors to (see at least Joyce ‘934, claim 15: A computer program comprising executable instructions stored in a non-transitory computer-readable medium that when executed by one or more processors causes the one or more processors to): 
receive sensor data from at least one vehicle sensor of a lead autonomous vehicle, wherein (see at least Joyce ‘934, claim 15: receive sensor data from at least one vehicle sensor of a lead autonomous vehicle, wherein ): 
the sensor data comprises location coordinates of any object on a particular road within a first field-of-view of the lead autonomous vehicle (see at least Joyce ‘934, claim 15: the sensor data comprises location coordinates of any object on a particular road within a first field-of-view of the lead autonomous vehicle); 
the lead autonomous vehicle is on a particular road heading toward a destination using a routing plan and map data previously received from an operation server (see at least Joyce ‘934, claim 15: the lead autonomous vehicle is on a particular road heading toward a destination using a routing plan and map data previously received from an operation server); and 
one or more following autonomous vehicles, different from the lead autonomous vehicle, are on the particular road behind the lead autonomous vehicle (see at least Joyce ‘934, claim 15: one or more following autonomous vehicles, different from the lead autonomous vehicle, are on the particular road behind the lead autonomous vehicle); 
compare the sensor data with a first portion of the map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle (see at least Joyce ‘934, claim 15: compare the sensor data with a first portion of the map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle); 
based at least in part upon comparing the sensor data with the first portion of the map data, determine whether there is an unknown object on the particular road which is not among the expected objects (see at least Joyce ‘934, claim 15: based at least in part upon comparing the sensor data with the first portion of the map data, determine whether there is an unknown object on the particular road which is not among the expected objects); 
in response to a determination that there is the unknown object on the particular road: determine a particular lane on which the unknown object is located (see at least Joyce ‘934, claim 15: in response to a determination that the construction zone is detected in the particular road ); 
send a first message to the one or more following autonomous vehicles, comprising particular location coordinates of the unknown object and instructions to divert from the particular lane (see at least Joyce ‘934, claim 15: send the updated map data and construction zone instructions to the autonomous vehicles, wherein the construction zone instructions comprise instructions to navigate around the construction zone); 
update driving instructions of the lead autonomous vehicle to navigate around the unknown object by diverting the particular lane (see at least Joyce ‘934, claim 1: send the updated map data and construction zone instructions to the autonomous vehicles, wherein the construction zone instructions comprise instructions to navigate around the construction zone); 
while navigating around the unknown object (see at least Joyce ‘934, claim 15: send the updated map data and construction zone instructions to the autonomous vehicles, wherein the construction zone instructions comprise instructions to navigate around the construction zone), 
send a plurality of second messages to the operation server, comprising sensor data related to the unknown object (see at least Joyce ‘934, claim 15: send a plurality of second messages to the operation server, comprising sensor data associated with the construction zone); and 
based at least in part upon the plurality of second messages, confirm whether there is the unknown object located at the particular location coordinates on the particular lane (see at least Joyce ‘934, claim 15: ); 
if it is confirmed that the unknown object is located at the particular location coordinates (see at least Joyce ‘934, claim 15: based at least in part upon the plurality of second messages, determine an extent of the construction zone by determining a distance between location coordinates of two opposite ends of the construction zone): 
update the first portion of the map data, such that the updated map data comprises the unknown object located at particular location coordinates (see at least Joyce ‘934, claim 15: update the first portion of the map data, reflecting that there is the construction zone in the particular road); and 
send the updated map data to the one or more following autonomous vehicles (see at least Joyce ‘934, claim 16: wherein the second processor is further configured to send the updated map data...to each autonomous vehicle from the one or more following autonomous vehicle... ).
Joyce ‘934 does not explicitly disclose
an unknown object,
wherein the unknown object corresponds to an object that is previously not classified.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.);
wherein the unknown object corresponds to an object that is previously not classified (see at least Sen, para. [0061]: For instance, a secondary perception system can identify one or more unclassifiable and/or unclassified objects based at least in part on clustered sensor data points, which can define objects that are unclassifiable and/or unclassified by the primary perception system. Thus, the tandem operation of the primary perception system and the secondary perception system can more reliably detect nearby objects and/or navigate an environment of the autonomous vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘934 to incorporate the teaching of an unknown object, wherein the unknown object corresponds to an object that is previously not classified of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 16 Joyce ‘934 discloses
wherein the second processor is further configured to, if it is determined that there are no objects on the particular lane at the particular location coordinates, notify the one or more following autonomous vehicle that there are no objects on the particular lane at the particular location coordinates (see at least Joyce ‘934, claim 16: determine whether the construction zone is removed; and indicating that the construction zone is removed, the operation server updates the first portion of the map data, indicating that the construction zone is removed).
Joyce ‘934 does not explicitly disclose
an unknown object.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘934 to incorporate the teaching of an unknown object of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 17 Joyce ‘934 discloses
wherein updating the driving instructions of the lead autonomous vehicle to navigate around the object further comprises entering a safety mode by (see at least Joyce ‘934, claim 17: wherein updating the driving instructions of the lead autonomous vehicle comprises entering a safety mode by): 
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles (see at least Joyce ‘934, claim 17: reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles); 
increasing distances from the surrounding vehicles (see at least Joyce ‘934, claim 17: increasing distances from the surrounding vehicles); or 
avoiding autonomous driving parallel to the surrounding vehicles (see at least Joyce ‘934, claim 3: avoiding autonomous driving parallel to the surrounding vehicles).
Joyce ‘934 does not explicitly disclose
an unknown object.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘934 to incorporate the teaching of an unknown object of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 19 Joyce ‘934 discloses
further comprising: 
determining whether the object is removed (see at least Joyce ‘934, claim 20: determining whether the construction zone is removed); and 
in response to determining that the object is removed, send a third message to other autonomous vehicles from the one or more following autonomous vehicles and the operation server, indicating that the object is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the object is removed and sends the updated map data to the other autonomous vehicles (see at least Joyce ‘934, claim 20: in response to determining that the construction zone is removed, send a third message to the operation server, indicating that the construction is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the construction zone is removed).
Joyce ‘934 does not explicitly disclose
an unknown object.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘934 to incorporate the teaching of an unknown object of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 20 Joyce ‘934 discloses
wherein the at least one vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors (see at least Joyce ‘934, claim 14: wherein the at least one vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors).

Claims 5, 12, & 18 of Application Number 17/021981 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Joyce ‘934, in view of Sen, further in view of US 2020/0307585A1 (“Pawlicki”).
As per claim 5 Joyce ‘934 does not explicitly disclose
wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates.
Pawlicki teaches
wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates (see at least Pawlicki, para. [0123]: The vision or image data from the imaging system may be transmitted to a remote device, such as the vehicle owner's computer monitor or other personal display system remote from the vehicle, so that the owner of the vehicle or other person may view the status of the area surrounding the vehicle when the owner or other person is not in the vehicle. Also, the vision or image data may be provided to or made available to the local police authorities or the like in the event of a theft of the vehicle or of an accident involving the vehicle or of the vehicle being otherwise inoperable (such as when the motorist is stranded). The police or emergency services or the like may use the vision or image data to determine the vehicle location and possibly the condition of the vehicle and/or the driver and/or the passengers.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘934 to incorporate the teaching of wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates of Pawlicki in order to determine the vehicle location and possibly the condition of the vehicle and/or the driver and/or the passengers (see at least Pawlicki, para. [0123]).

As per claim 12 Joyce ‘934 does not explicitly disclose
wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates.
Pawlicki teaches
wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates (see at least Pawlicki, para. [0123]: The vision or image data from the imaging system may be transmitted to a remote device, such as the vehicle owner's computer monitor or other personal display system remote from the vehicle, so that the owner of the vehicle or other person may view the status of the area surrounding the vehicle when the owner or other person is not in the vehicle. Also, the vision or image data may be provided to or made available to the local police authorities or the like in the event of a theft of the vehicle or of an accident involving the vehicle or of the vehicle being otherwise inoperable (such as when the motorist is stranded). The police or emergency services or the like may use the vision or image data to determine the vehicle location and possibly the condition of the vehicle and/or the driver and/or the passengers.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘934 to incorporate the teaching of wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates of Pawlicki in order to determine the vehicle location and possibly the condition of the vehicle and/or the driver and/or the passengers (see at least Pawlicki, para. [0123]).

As per claim 18 Joyce ‘934 does not explicitly disclose
wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates.
Pawlicki teaches
wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates (see at least Pawlicki, para. [0123]: The vision or image data from the imaging system may be transmitted to a remote device, such as the vehicle owner's computer monitor or other personal display system remote from the vehicle, so that the owner of the vehicle or other person may view the status of the area surrounding the vehicle when the owner or other person is not in the vehicle. Also, the vision or image data may be provided to or made available to the local police authorities or the like in the event of a theft of the vehicle or of an accident involving the vehicle or of the vehicle being otherwise inoperable (such as when the motorist is stranded). The police or emergency services or the like may use the vision or image data to determine the vehicle location and possibly the condition of the vehicle and/or the driver and/or the passengers.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘934 to incorporate the teaching of wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates of Pawlicki in order to determine the vehicle location and possibly the condition of the vehicle and/or the driver and/or the passengers (see at least Pawlicki, para. [0123]).

Claims 1-4, 6-11, 13-17, & 19-20 of Application Number 17/021981 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/021991 (Joyce ‘991), in view of in view of US 2021/0253131A1 (“Sen”). Although the claims at issue are not identical, they are not patentably distinct from each other because they name the same inventive entity, name the same assignee and inventors.
As per claim 1  discloses
A system, comprising (see at least Joyce ‘991, claim 1: A system, comprising): 
a lead autonomous vehicle comprising at least one vehicle sensor located on the lead autonomous vehicle and configured to observe a first field-of-view comprising a region in front of the lead autonomous vehicle (see at least Joyce ‘991, claim 1: a lead autonomous vehicle comprising at least one vehicle sensor located on the lead autonomous vehicle and configured to observe a first field-of-view comprising a region in front of the lead autonomous vehicle); 
one or more following autonomous vehicle, different from the lead autonomous vehicle, wherein (see at least Joyce ‘991, claim 1: one or more following autonomous vehicles, different from the lead autonomous vehicle): 
the lead autonomous vehicle is on a particular road heading toward a destination using a routing plan and map data previously received from an operation server (see at least Joyce ‘991, claim 1: the lead autonomous vehicle is on a particular road heading toward a destination using a first routing plan and map data previously received from an operation server); 
the one or more following autonomous vehicle are on the particular road behind the lead autonomous vehicle (see at least Joyce ‘991, claim 1: the one or more following autonomous vehicles are on the particular road behind the lead autonomous vehicle); and 
the lead autonomous vehicle and the one or more following autonomous vehicles are communicatively coupled with the operation server (see at least Joyce ‘991, claim 1: the lead autonomous vehicle and the one or more following autonomous vehicles are communicatively coupled with the operation server.); 
a first control subsystem, associated with the lead autonomous vehicle, communicatively coupled with the lead autonomous vehicle, the one or more following autonomous vehicles, and the operation server, the first control subsystem comprising a first processor configured to (see at least Joyce ‘991, claim 1: a first control subsystem, associated with the lead autonomous vehicle, communicatively coupled with the lead autonomous vehicle, the one or more following autonomous vehicles, and the operation server, the first control subsystem comprising a first processor configured to): 
receive sensor data from the at least one vehicle sensor of the lead autonomous vehicle, wherein the sensor data comprises location coordinates of any object on the particular road within the first field-of-view of the lead autonomous vehicle (see at least Joyce ‘991, claim 1: receive sensor data from the at least one vehicle sensor of the lead autonomous vehicle, wherein the sensor data comprises location coordinates of any object on the particular road within the first field-of-view of the lead autonomous vehicle); 
compare the sensor data with a first portion of the map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle (see at least Joyce ‘991, claim 1: compare the sensor data with a first portion of the map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle); 
based at least in part upon comparing the sensor data with the first portion of the map data, determine whether there is an object on the particular road which is not among the expected objects (see at least Joyce ‘991, claim 1: based at least in part upon comparing the sensor data with the first portion of the map data, determine whether the particular road is closed ahead by identifying objects in the sensor data that correspond to a road closure and that are not among the expected objects in the map data); 
in response to a determination that there is the unknown object on the particular road (see at least Joyce ‘991, claim 1: based at least in part upon comparing the sensor data with the first portion of the map data, determine whether the particular road is closed ahead by identifying objects in the sensor data that correspond to a road closure and that are not among the expected objects in the map data): 
determine a particular lane on which the unknown object is located (see at least Joyce ‘991, claim 1: based at least in part upon comparing the sensor data with the first portion of the map data, determine whether the particular road is closed ahead by identifying objects in the sensor data that correspond to a road closure and that are not among the expected objects in the map data); 
send a first message to the one or more following autonomous vehicle, comprising particular location coordinates of the object and instructions to divert from the particular lane (see at least Joyce ‘991, claim 1: send a first message to the operation server, indicating that the particular road is closed at the particular location coordinates); 
update driving instructions of the lead autonomous vehicle to navigate around by diverting the particular lane (see at least Joyce ‘991, claim 1: update the first portion of the map data, reflecting that the particular road is temporarily closed at the particular location coordinates & claim 3: continue autonomously driving the lead autonomous vehicle towards the destination); 
while navigating around the lane (see at least Joyce ‘991, claim 1: upon the driver employee driving the lead autonomous vehicle past the road closure), 
send a plurality of second messages to the operation server, comprising sensor data related to the object (see at least Joyce ‘991, claim 1: determine whether the particular road is closed ahead by identifying objects in the sensor data that correspond to a road closure and that are not among the expected objects in the map data); and 
the operation server comprising a second processor configured to (see at least Joyce ‘991, claim 1: the operation server comprising a second processor configured to): 
based at least in part upon the plurality of second messages, confirm whether there is the object located at the particular location coordinates on the particular lane (see at least Joyce ‘991, claim 1: update the first portion of the map data, reflecting that the particular road is temporarily closed at the particular location coordinates); 
if it is confirmed that the object is located at the particular location coordinates (see at least Joyce ‘991, claim 1: update the first portion of the map data, reflecting that the particular road is temporarily closed at the particular location coordinates): 
update the first portion of the map data, such that the updated map data comprises the object located at particular location coordinates (see at least Joyce ‘991, claim 1: if it is determined that re-routing is not possible, send the updated map data and road closure instructions to the autonomous vehicle & claim 3: continue autonomously driving the lead autonomous vehicle towards the destination); and 
send the updated map data to the one or more following autonomous vehicle (see at least Joyce ‘991, claim 1: if it is determined that re-routing is not possible, send the updated map data and road closure instructions to the autonomous vehicle & claim 3: continue autonomously driving the lead autonomous vehicle towards the destination).
Joyce ‘991 does not explicitly disclose
an unknown object,
wherein the unknown object corresponds to an object that is previously not classified.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.);
wherein the unknown object corresponds to an object that is previously not classified (see at least Sen, para. [0061]: For instance, a secondary perception system can identify one or more unclassifiable and/or unclassified objects based at least in part on clustered sensor data points, which can define objects that are unclassifiable and/or unclassified by the primary perception system. Thus, the tandem operation of the primary perception system and the secondary perception system can more reliably detect nearby objects and/or navigate an environment of the autonomous vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching of an unknown object, wherein the unknown object corresponds to an object that is previously not classified of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 2 Joyce ‘991 recites
wherein the second processor is further configured to, if it is determined that there are no objects on the particular lane at the particular location coordinates, notify the one or more following autonomous vehicle that there are no objects on the particular lane at the particular location coordinates (see at least Joyce ‘991, claim 2: wherein the second processor is further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened).
Joyce ‘991 does not explicitly disclose
an unknown object.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching of an unknown object of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 3 Joyce ‘991 recites
wherein updating the driving instructions of the lead autonomous vehicle to navigate around the unknown object further comprises entering a safety mode by (see at least Joyce ‘991, claim 4: wherein overriding the driving instructions of the lead autonomous vehicle comprises entering a safety mode by): 
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles (see at least Joyce ‘991, claim 4: reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles); 
increasing distances from the surrounding vehicles (see at least Joyce ‘991, claim 4: increasing distances from the surrounding vehicles); or 
avoiding autonomous driving parallel to the surrounding vehicles (see at least Joyce ‘991, claim 4: avoiding autonomous driving parallel to the surrounding vehicles).
Joyce ‘991 does not explicitly disclose
an unknown object.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching of an unknown object of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 4 Joyce ‘991 recites
wherein the first message is sent to the one or more following autonomous vehicles at a first time after detecting the object (see at least Joyce ‘991, claim 2: wherein the second processor is further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened).
Joyce ‘991 does not explicitly disclose
an unknown object.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching of an unknown object of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 6 Joyce ‘991 recites
further comprising: 
a second control subsystem, associated with any of the one or more following autonomous vehicles, comprising a third processor configured to (see at least Joyce ‘991, claim 6: second control subsystem, associated with any of the one or more following autonomous vehicles, comprising a third processor configured to): 
determine whether the object is removed (see at least Joyce ‘991, claim 6: determine whether the particular road is opened); and 
in response to a determination that the object is removed, send a third message to other autonomous vehicles from the one or more following autonomous vehicles and the operation server, indicating that the object is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the object is removed and sends the updated map data to the other autonomous vehicles (see at least Joyce ‘991, claim 6: response to a determination that the particular road is opened, send a second message to the operation server, indicating that the particular road is opened, wherein in response to receiving the second message, the operation server updates the first portion of the map data, indicating that the particular road is opened).
Joyce ‘991 does not explicitly disclose
an unknown object.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching of an unknown object of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 7 Joyce ‘991 recites
wherein the at least one vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors (see at least Joyce ‘991, claim 7: wherein the at least on vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors).

As per claim 8 Joyce ‘991 discloses
A method, comprising (see at least Joyce ‘991, claim 8: A method, comprising): 
receiving sensor data from at least one vehicle sensor of a lead autonomous vehicle, wherein (see at least Joyce ‘991, claim 8: receiving sensor data from at least one vehicle sensor of a lead autonomous vehicle, wherein): 
the sensor data comprises location coordinates of any object on a particular road within a first field-of-view of the lead autonomous vehicle (see at least Joyce ‘991, claim 8: the sensor data comprises location coordinates of any object on a particular road within a first field-of-view of the lead autonomous vehicle); 
the lead autonomous vehicle is on a particular road heading toward a destination using a routing plan and map data previously received from an operation server (see at least Joyce ‘991, claim 8: the lead autonomous vehicle is on a particular road heading toward a destination using a routing plan and map data previously received from an operation server); and 
one or more following autonomous vehicles, different from the lead autonomous vehicle, are on the particular road behind the lead autonomous vehicle (see at least Joyce ‘991, claim 8: one or more following autonomous vehicles, different from the lead autonomous vehicle, are on the particular road behind the lead autonomous vehicle); 
comparing the sensor data with a first portion of a map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle (see at least Joyce ‘991, claim 8: comparing the sensor data with a first portion of a map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle); 
based at least in part upon comparing the sensor data with the first portion of the map data, determining whether there is an unknown object on the particular road which is not among the expected objects (see at least Joyce ‘991, claim 8: based at least in part upon comparing the sensor data with the first portion of the map data, determining whether there is an unknown object on the particular road which is not among the expected objects); 
in response to determining that there is the object on the particular road (see at least Joyce ‘991, claim 8: based at least in part upon comparing the sensor data with the first portion of the map data, determine whether the particular road is closed ahead by identifying objects in the sensor data that correspond to a road closure and that are not among the expected objects in the map data): 
determining a particular lane on which the object is located (see at least Joyce ‘991, claim 8: based at least in part upon comparing the sensor data with the first portion of the map data, determine whether the particular road is closed ahead by identifying objects in the sensor data that correspond to a road closure and that are not among the expected objects in the map data); 
sending a first message to the one or more following autonomous vehicles, comprising particular location coordinates of the object and instructions to divert from the particular lane (see at least Joyce ‘991, claim 8: sending a first message to the operation server, indicating that the particular road is closed at the particular location coordinates); 
updating driving instructions of the lead autonomous vehicle to navigate around the object by diverting the particular lane (see at least Joyce ‘991, claim 8: updating the first portion of the map data, reflecting that the particular road is temporarily closed at the particular location coordinates & claim 10: continue autonomously driving the lead autonomous vehicle towards the destination); 
while navigating around the object (see at least Joyce ‘991, claim 8: upon the driver employee driving the lead autonomous vehicle past the road closure), 
sending a plurality of second messages to the operation server (see at least Joyce ‘991, claim 8: the operation server comprising a second processor configured to), 
comprising sensor data related to the unknown object (see at least Joyce ‘991, claim 8: determine whether the particular road is closed ahead by identifying objects in the sensor data that correspond to a road closure and that are not among the expected objects in the map data); 
based at least in part upon the plurality of second messages, confirming, by a processor associated with the operation server, whether there is the unknown object located at the particular location coordinates on the particular lane (see at least Joyce ‘991, claim 8: updating the first portion of the map data, reflecting that the particular road is temporarily closed at the particular location coordinates);
 in response to confirming that the unknown object is located at the particular location coordinates (see at least Joyce ‘991, claim 8: updating the first portion of the map data, reflecting that the particular road is temporarily closed at the particular location coordinates): 
updating the first portion of the map data, such that the updated map data comprises the unknown object located at the particular location coordinates (see at least Joyce ‘991, claim 8: if it is determined that re-routing is not possible, send the updated map data and road closure instructions to the autonomous vehicle & claim 10: continue autonomously driving the lead autonomous vehicle towards the destination); and 
sending the updated map data to the one or more following autonomous vehicles (see at least Joyce ‘991, claim 8: if it is determined that re-routing is not possible, send the updated map data and road closure instructions to the autonomous vehicle & claim 10: continue autonomously driving the lead autonomous vehicle towards the destination).
Joyce ‘991 does not explicitly disclose
an unknown object,
wherein the unknown object corresponds to an object that is previously not classified.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.);
wherein the unknown object corresponds to an object that is previously not classified (see at least Sen, para. [0061]: For instance, a secondary perception system can identify one or more unclassifiable and/or unclassified objects based at least in part on clustered sensor data points, which can define objects that are unclassifiable and/or unclassified by the primary perception system. Thus, the tandem operation of the primary perception system and the secondary perception system can more reliably detect nearby objects and/or navigate an environment of the autonomous vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching of an unknown object, wherein the unknown object corresponds to an object that is previously not classified of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 9 Joyce ‘991 recites
wherein the method further comprises in response to determining that there are no objects on the particular lane at the particular location coordinates, notify the one or more following autonomous vehicles that there are no objects on the particular lane at the particular location coordinates (see at least Joyce ‘991, claim 9: wherein the method further comprises sending the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle Launchpad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened).
Joyce ‘991 does not explicitly disclose
an unknown object.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching of an unknown object of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 10 Joyce ‘991 recites
wherein updating the driving instructions of the lead autonomous vehicle to navigate around the object further comprises entering a safety mode by (see at least Joyce ‘991, claim 11: wherein overriding the driving instructions of the lead autonomous vehicle comprises entering a safety mode by): 
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles (see at least Joyce ‘991, claim 11: reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles); 
increasing distances from the surrounding vehicles (see at least Joyce ‘991, claim 11: increasing distances from the surrounding vehicles); or 
avoiding autonomous driving parallel to the surrounding vehicles (see at least Joyce ‘991, claim 11: avoiding autonomous driving parallel to the surrounding vehicles).
Joyce ‘991 does not explicitly disclose
an unknown object.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching of an unknown object of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 11 Joyce ‘991 recites
wherein the first message is sent to the one or more following autonomous vehicles at a first time after detecting the object (see at least Joyce ‘991, claim 9: wherein the method further comprises sending the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle Launchpad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened).
Joyce ‘991 does not explicitly disclose
an unknown object.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching of an unknown object of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 13 Joyce ‘991 recites
wherein the method further comprises: 
determining whether the unknown object is removed (see at least Joyce ‘991, claim 13: determining whether the particular road is opened); and 
in response to determining that the unknown object is removed, sending a third message to other autonomous vehicles from the one or more following autonomous vehicles and the operation server, indicating that the object is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the object is removed and sends the updated map data to the other autonomous vehicles (see at least Joyce ‘991, claim 13: in response to determining that the particular road is opened, sending a second message to the operation server, indicating that the particular road is opened, wherein in response to receiving the second message, the operation server updates the first portion of the map data, indicating that the particular road is opened).
Joyce ‘991 does not explicitly disclose
an unknown object.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching of an unknown object of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 14 Joyce ‘991 recites
wherein the at least on vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors (see at least Joyce ‘991, claim 14: wherein the at least on vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors).

As per claim 15 Joyce ‘991 discloses
A computer program comprising executable instructions stored in a non-transitory computer-readable medium that when executed by one or more processors causes the one or more processors to (see at least Joyce ‘991, claim 15: A computer program comprising executable instructions stored in a non-transitory computer-readable medium that when executed by one or more processors causes the one or more processors to): 
receive sensor data from at least one vehicle sensor of a lead autonomous vehicle, wherein (see at least Joyce ‘991, claim 15: receive sensor data from at least one vehicle sensor of a lead autonomous vehicle, wherein ): 
the sensor data comprises location coordinates of any object on a particular road within a first field-of-view of the lead autonomous vehicle (see at least Joyce ‘991, claim 15: the sensor data comprises location coordinates of any object on a particular road within a first field-of-view of the lead autonomous vehicle); 
the lead autonomous vehicle is on a particular road heading toward a destination using a routing plan and map data previously received from an operation server (see at least Joyce ‘991, claim 15: the lead autonomous vehicle is on a particular road heading toward a destination using a routing plan and map data previously received from an operation server); and 
one or more following autonomous vehicles, different from the lead autonomous vehicle, are on the particular road behind the lead autonomous vehicle (see at least Joyce ‘991, claim 15: one or more following autonomous vehicles, different from the lead autonomous vehicle, are on the particular road behind the lead autonomous vehicle); 
compare the sensor data with a first portion of the map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle (see at least Joyce ‘991, claim 15: compare the sensor data with a first portion of the map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle); 
based at least in part upon comparing the sensor data with the first portion of the map data, determine whether there is an unknown object on the particular road which is not among the expected objects (see at least Joyce ‘991, claim 15: based at least in part upon comparing the sensor data with the first portion of the map data, determine whether there is an unknown object on the particular road which is not among the expected objects); 
in response to a determination that there is the object on the particular road: determine a particular lane on which the unknown object is located (see at least Joyce ‘991, claim 15: in response to a determination that the particular road is closed ahead); 
send a first message to the one or more following autonomous vehicles, comprising particular location coordinates of the unknown object and instructions to divert from the particular lane (see at least Joyce ‘991, claim 15: send a first message to the operation server, indicating that the particular road is closed at the particular location coordinates, upon the driver employee driving the lead autonomous vehicle past the road closure); 
update driving instructions of the lead autonomous vehicle to navigate around the unknown object by diverting the particular lane (see at least Joyce ‘991, claim 15: update the first portion of the map data, reflecting that the particular road is temporarily closed at the particular location coordinates & claim 17: continue autonomously driving the lead autonomous vehicle towards the destination); 
while navigating around the object (see at least Joyce ‘991, claim 15: upon the driver employee driving the lead autonomous vehicle past the road closure), 
send a plurality of second messages to the operation server, comprising sensor data related to the unknown object (see at least Joyce ‘991, claim 13: sending a second message to the operation server); and 
based at least in part upon the plurality of second messages (see at least Joyce ‘991, claim 13: sending a second message to the operation server),
confirm whether there is the object located at the particular location coordinates on the particular lane (see at least Joyce ‘991, claim 15: update the first portion of the map data, reflecting that the particular road is temporarily closed at the particular location coordinates); 
if it is confirmed that the unknown object is located at the particular location coordinates (see at least Joyce ‘991, claim 15: update the first portion of the map data, reflecting that the particular road is temporarily closed at the particular location coordinates): 
update the first portion of the map data, such that the updated map data comprises the unknown object located at particular location coordinates (see at least Joyce ‘991, claim 15: update the first portion of the map data, reflecting that the particular road is temporarily closed at the particular location coordinates); and 
send the updated map data to the one or more following autonomous vehicles (see at least Joyce ‘991, claim 15: if it is determined that re-routing is possible, send the updated map data and re-routing instructions to the autonomous vehicle, wherein the re-routing instructions comprise the second routing plan).
Joyce ‘991 does not explicitly disclose
an unknown object,
wherein the unknown object corresponds to an object that is previously not classified.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.);
wherein the unknown object corresponds to an object that is previously not classified (see at least Sen, para. [0061]: For instance, a secondary perception system can identify one or more unclassifiable and/or unclassified objects based at least in part on clustered sensor data points, which can define objects that are unclassifiable and/or unclassified by the primary perception system. Thus, the tandem operation of the primary perception system and the secondary perception system can more reliably detect nearby objects and/or navigate an environment of the autonomous vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching of an unknown object, wherein the unknown object corresponds to an object that is previously not classified of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 16 Joyce ‘991 recites
wherein the one or more processors are further configured to, if it is determined that there are no unknown objects on the particular lane at the particular location coordinates, notify the one or more following autonomous vehicles that there are no objects on the particular lane at particular location coordinates (see at least Joyce ‘991, claim 16: wherein the one or more processors are further configured to send the updated map data and delay departure instructions to each autonomous vehicle from the one or more following autonomous vehicles which has not left an autonomous vehicle launch pad, wherein the delay departure instructions comprises delaying a departure of the autonomous vehicle until the particular road is opened).
Joyce ‘991 does not explicitly disclose
an unknown object.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching of an unknown object of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 17 Joyce ‘991 recites
wherein updating the driving instructions of the lead autonomous vehicle to navigate around the object further comprises entering a safety mode by (see at least Joyce ‘991, claim 18: wherein overriding the driving instructions of the lead autonomous vehicle comprises entering a safety mode by): 
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles (see at least Joyce ‘991, claim 18: reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles); 
increasing distances from the surrounding vehicles (see at least Joyce ‘991, claim 18: increasing distances from the surrounding vehicles); or 
avoiding autonomous driving parallel to the surrounding vehicles (see at least Joyce ‘991, claim 18: avoiding autonomous driving parallel to the surrounding vehicles).
Joyce ‘991 does not explicitly disclose
an unknown object.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching of an unknown object of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 19 Joyce ‘991 recites
wherein the one or more processors are further configured to: 
determine whether the object is removed (see at least Joyce ‘991, claim 20: determine whether the particular road is opened); and 
in response to a determination that the unknown object is removed, send a third message to other autonomous vehicles from the one or more following autonomous vehicles and the operation server, indicating that the object is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the object is removed and sends the updated map data to the other autonomous vehicles (see at least Joyce ‘991, claim 20: in response to a determination that the particular road is opened, send a second message to the operation server, indicating that the particular road is opened, wherein in response to receiving the second message, the operation server updates the first portion of the map data, indicating that the particular road is opened).
Joyce ‘991 does not explicitly disclose
an unknown object.
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching of an unknown object of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 20 Joyce ‘991 recites
wherein the at least on vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors (see at least Joyce ‘991, claim 14: wherein the at least on vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors).

Claims 5, 12, & 18 of Application Number 17/021981 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Joyce ‘991, in view of Sen, further in view of US 2020/0307585A1 (“Pawlicki”).
As per claim 5 Joyce ‘991 does not explicitly disclose
wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates.
Pawlicki teaches
wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates (see at least Pawlicki, para. [0123]: The vision or image data from the imaging system may be transmitted to a remote device, such as the vehicle owner's computer monitor or other personal display system remote from the vehicle, so that the owner of the vehicle or other person may view the status of the area surrounding the vehicle when the owner or other person is not in the vehicle. Also, the vision or image data may be provided to or made available to the local police authorities or the like in the event of a theft of the vehicle or of an accident involving the vehicle or of the vehicle being otherwise inoperable (such as when the motorist is stranded). The police or emergency services or the like may use the vision or image data to determine the vehicle location and possibly the condition of the vehicle and/or the driver and/or the passengers.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching of wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates of Pawlicki in order to determine the vehicle location and possibly the condition of the vehicle and/or the driver and/or the passengers (see at least Pawlicki, para. [0123]).

As per claim 12 Joyce ‘991 does not explicitly disclose
wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates.
Pawlicki teaches
wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates (see at least Pawlicki, para. [0123]: The vision or image data from the imaging system may be transmitted to a remote device, such as the vehicle owner's computer monitor or other personal display system remote from the vehicle, so that the owner of the vehicle or other person may view the status of the area surrounding the vehicle when the owner or other person is not in the vehicle. Also, the vision or image data may be provided to or made available to the local police authorities or the like in the event of a theft of the vehicle or of an accident involving the vehicle or of the vehicle being otherwise inoperable (such as when the motorist is stranded). The police or emergency services or the like may use the vision or image data to determine the vehicle location and possibly the condition of the vehicle and/or the driver and/or the passengers.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching of wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates of Pawlicki in order to determine the vehicle location and possibly the condition of the vehicle and/or the driver and/or the passengers (see at least Pawlicki, para. [0123]).

As per claim 18 Joyce ‘991 does not explicitly disclose
wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates.
Pawlicki teaches
wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates (see at least Pawlicki, para. [0123]: The vision or image data from the imaging system may be transmitted to a remote device, such as the vehicle owner's computer monitor or other personal display system remote from the vehicle, so that the owner of the vehicle or other person may view the status of the area surrounding the vehicle when the owner or other person is not in the vehicle. Also, the vision or image data may be provided to or made available to the local police authorities or the like in the event of a theft of the vehicle or of an accident involving the vehicle or of the vehicle being otherwise inoperable (such as when the motorist is stranded). The police or emergency services or the like may use the vision or image data to determine the vehicle location and possibly the condition of the vehicle and/or the driver and/or the passengers.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘991 to incorporate the teaching of wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates of Pawlicki in order to determine the vehicle location and possibly the condition of the vehicle and/or the driver and/or the passengers (see at least Pawlicki, para. [0123]).

Claims 1-4, 6-11, 13-17, & 19-20 of Application Number 17/021981 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/021963 (Joyce ‘963), in view of US 2021/0253131A1 (“Sen”). Although the claims at issue are not identical, they are not patentably distinct from each other because they name the same inventive entity, name the same assignee and inventors.
As per claim 1 Joyce ‘963 recites
A system, comprising: 
a lead autonomous vehicle  comprising at least one vehicle sensor located on the lead autonomous vehicle and configured to observe a first field-of-view comprising a region in front of the lead autonomous vehicle (see at least Joyce ‘963, claim 1: a lead autonomous vehicle comprising at least one vehicle sensor located on the lead autonomous vehicle and configured to observe a first field-of-view comprising a region in front of the lead autonomous vehicle); 
one or more following autonomous vehicle, different from the lead autonomous vehicle, wherein (see at least Joyce ‘963, claim 1: one or more following autonomous vehicles, different from the lead autonomous vehicle): 
the lead autonomous vehicle is on a particular road heading toward a destination using a routing plan and map data previously received from an operation server (see at least Joyce ‘963, claim 1: the lead autonomous vehicle is on a particular road heading toward a destination using a first routing plan and map data previously received from an operation server); 
the one or more following autonomous vehicle are on the particular road behind the lead autonomous vehicle (see at least Joyce ‘963, claim 1: the one or more following autonomous vehicles are on the particular road behind the lead autonomous vehicle); and 
the lead autonomous vehicle and the one or more following autonomous vehicles are communicatively coupled with the operation server (see at least Joyce ‘963, claim 1: the lead autonomous vehicle and the one or more following autonomous vehicles are communicatively coupled with the operation server; 
a first control subsystem, associated with the lead autonomous vehicle, communicatively coupled with the lead autonomous vehicle, the one or more following autonomous vehicles, and the operation server, the first control subsystem comprising a first processor configured to (see at least Joyce ‘963, claim 1: a first control subsystem, associated with the lead autonomous vehicle, communicatively coupled with the lead autonomous vehicle, the one or more following autonomous vehicles, and the operation server; the first control subsystem comprising a first processor configured to): 
receive sensor data from the at least one vehicle sensor of the lead autonomous vehicle, wherein the sensor data comprises location coordinates of any object on the particular road within the first field-of-view of the lead autonomous vehicle (see at least Joyce ‘963, claim 1: receive sensor data from the at least one vehicle sensor of the lead autonomous vehicle, wherein the sensor data comprises location coordinates of any object on the particular road within the first field-of-view of the lead autonomous vehicle); 
compare the sensor data with a first portion of the map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle (see at least Joyce ‘963, claim 1: compare the sensor data with a first portion of the map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle); 
based at least in part upon comparing the sensor data with the first portion of the map data, determine whether there is an unknown object on the particular road which is not among the expected objects (see at least Joyce ‘963, claim 1: based at least in part upon comparing the sensor data with the first portion of the map data, determine whether a structural change in the particular road is detected by identifying one or more objects in the sensor data that correspond to the structural change and that are not among the expected objects in the map data); 
in response to a determination that there is the unknown object on the particular road (see at least Joyce ‘963, claim 1: in response to a determination that the structural change is detected in the particular road): 
determine a particular lane on which the unknown object is located (see at least Joyce ‘963, claim 1: send a first message to the operation server indicating that the structural change is detected); 
send a first message to the one or more following autonomous vehicle, comprising particular location coordinates of the unknown object and instructions to divert from the particular lane (see at least Joyce ‘963, claim 1: update driving instructions of the lead autonomous vehicle to navigate through the structural change using driving instructions related to the structural change); 
update driving instructions of the lead autonomous vehicle to navigate around the unknown object by diverting the particular lane (see at least Joyce ‘963, claim 1: update driving instructions of the lead autonomous vehicle to navigate through the structural change using driving instructions related to the structural change); 
while navigating around the unknown object (see at least Joyce ‘963, claim 1: update driving instructions of the lead autonomous vehicle to navigate through the structural change using driving instructions related to the structural change), 
send a plurality of second messages to the operation server, comprising sensor data related to the unknown object (see at least Joyce ‘963, claim 1: based at least in part upon the first message; and send the updated map data to the one or more following autonomous vehicles); and 
the operation server comprising a second processor configured to (see at least Joyce ‘963, claim 1: and the operation server comprising a second processor configured to:): 
based at least in part upon the plurality of second messages, confirm whether there is the unknown object located at the particular location coordinates on the particular lane (see at least Joyce ‘963, claim 1: based at least in part upon the first message, update the first portion of the map data, reflecting the structural change;); 
if it is confirmed that the unknown object is located at the particular location coordinates (see at least Joyce ‘963, claim 1: based at least in part upon the first message, update the first portion of the map data, reflecting the structural change;): 
update the first portion of the map data, such that the updated map data comprises the unknown object located at particular location coordinates (see at least Joyce ‘963, claim 1: update the first portion of the map data, reflecting the structural change); and 
send the updated map data to the one or more following autonomous vehicle (see at least Joyce ‘963, claim 1: send the updated map data to the one or more following autonomous vehicles).
Joyce ‘963 does not explicitly disclose
wherein the unknown object corresponds to an object that is previously not classified.
Sen teaches
wherein the unknown object corresponds to an object that is previously not classified (see at least Sen, para. [0061]: For instance, a secondary perception system can identify one or more unclassifiable and/or unclassified objects based at least in part on clustered sensor data points, which can define objects that are unclassifiable and/or unclassified by the primary perception system. Thus, the tandem operation of the primary perception system and the secondary perception system can more reliably detect nearby objects and/or navigate an environment of the autonomous vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘963 to incorporate the teaching of wherein the unknown object corresponds to an object that is previously not classified of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 2 Joyce ‘963 recites
wherein the second processor is further configured to, if it is determined that there are no unknown objects on the particular lane at the particular location coordinates, notify the one or more following autonomous vehicle that there are no unknown objects on the particular lane at the particular location coordinates (see at least Joyce ‘963, claim 4: wherein in response to 66686967ATTORNEY DOCKET NO.PATENT APPLICATION088329.0109USSN 17/021,934(2020019US-PA2)4 of 10receiving the second message, the operation server updates the first portion of the map data indicating that the structural change is changed back to the previous state and sends the updated map data to the one or more following autonomous vehicles).

As per claim 3 Joyce ‘963 recites
wherein updating the driving instructions of the lead autonomous vehicle to navigate around the unknown object further comprises entering a safety mode by (see at least Joyce ‘963, claim 2: wherein updating the driving instructions of the lead autonomous vehicle comprises entering a safety mode by): 
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles (see at least Joyce ‘963, claim 2: reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles); 
increasing distances from the surrounding vehicles (see at least Joyce ‘963, claim 2: increasing distances from the surrounding vehicles); or 
avoiding autonomous driving parallel to the surrounding vehicles (see at least Joyce ‘963, claim 2: avoiding autonomous driving parallel to the surrounding vehicles).

As per claim 4 Joyce ‘963 recites
wherein the first message is sent to the one or more following autonomous vehicles at a first time after detecting the unknown object (see at least Joyce ‘963, claim 7: wherein the first message is sent to the operation server at a first time after detecting the structure change).

As per claim 6 Joyce ‘963 recites
further comprising: 
a second control subsystem, associated with any of the one or more following autonomous vehicles, comprising a third processor configured to (see at least Joyce ‘991, claim 4: a second control subsystem, associated with any of the one or more following autonomous vehicles, comprising a third processor configured to): 
determine whether the unknown object is removed (see at least Joyce ‘991, claim 4: determine whether the structural change is changed back to a previous state); and 
in response to a determination that the unknown object is removed, send a third message to other autonomous vehicles from the one or more following autonomous vehicles and the operation server, indicating that the unknown object is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the unknown object is removed and sends the updated map data to the other autonomous vehicles (see at least Joyce ‘991, claim 4: in response to a determination that the structural change is changed back to the previous state, send a second message to the operation server indicating that the structural change is changed back to the previous state, wherein in response to 66686967ATTORNEY DOCKET NO.PATENT APPLICATION088329.0109USSN 17/021,934(2020019US-PA2)4 of 10receiving the second message, the operation server updates the first portion of the map data indicating that the structural change is changed back to the previous state and sends the updated map data to the one or more following autonomous vehicles).

As per claim 7 Joyce ‘963 recites
wherein the at least on vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors (see at least Joyce ‘991, claim 5: wherein the at least on vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors).

As per claim 8 Joyce ‘963 recites
A method, comprising: 
receiving sensor data from at least one vehicle sensor of a lead autonomous vehicle, wherein (see at least Joyce ‘963, claim 8: receiving sensor data from at least one vehicle sensor of a lead autonomous vehicle): 
the sensor data comprises location coordinates of any object on a particular road within a first field-of-view of the lead autonomous vehicle (see at least Joyce ‘963, claim 8: the sensor data comprises location coordinates of any object on a particular road within a first field-of-view of the lead autonomous vehicle); 
the lead autonomous vehicle is on a particular road heading toward a destination using a routing plan and map data previously received from an operation server (see at least Joyce ‘963, claim 8: the lead autonomous vehicle is on a particular road heading toward a destination using a routing plan and map data previously received from an operation server); and 
one or more following autonomous vehicles, different from the lead autonomous vehicle, are on the particular road behind the lead autonomous vehicle (see at least Joyce ‘963, claim 8: one or more following autonomous vehicles, different from the lead autonomous vehicle, are on the particular road behind the lead autonomous vehicle); 
comparing the sensor data with a first portion of a map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle (see at least Joyce ‘963, claim 8: comparing the sensor data with a first portion of the map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle); 
based at least in part upon comparing the sensor data with the first portion of the map data, determining whether there is an unknown object on the particular road which is not among the expected objects (see at least Joyce ‘963, claim 8: based at least in part upon comparing the sensor data with the first portion of the map data, determining whether a structural change in the particular road is detected by identifying one or more objects in the sensor data that correspond to the structural change and that are not among the expected objects in the map data); 
in response to determining that there is the unknown object on the particular road (see at least Joyce ‘963, claim 8: in response to determining that the structural change is detected in the particular road): 
determining a particular lane on which the unknown object is located (see at least Joyce ‘963, claim 8: sending a first message to the operation server indicating that the structural change is detected); 
sending a first message to the one or more following autonomous vehicles, comprising particular location coordinates of the unknown object and instructions to divert from the particular lane (see at least Joyce ‘963, claim 8: updating driving instructions of the lead autonomous vehicle to navigate through the structural change using driving instructions related to the structural change); 
updating driving instructions of the lead autonomous vehicle to navigate around the unknown object by diverting the particular lane (see at least Joyce ‘963, claim 8: updating driving instructions of the lead autonomous vehicle to navigate through the structural change using driving instructions related to the structural change); 
while navigating around the unknown object (see at least Joyce ‘963, claim 8: updating driving instructions of the lead autonomous vehicle to navigate through the structural change using driving instructions related to the structural change), 
sending a plurality of second messages to the operation server, comprising sensor data related to the unknown object (see at least Joyce ‘963, claim 8: based at least in part upon the first message, updating the first portion of the map data, reflecting the structural change); 
based at least in part upon the plurality of second messages, confirming, by a processor associated with the operation server, whether there is the unknown object located at the particular location coordinates on the particular lane (see at least Joyce ‘963, claim 8: based at least in part upon the first message, update the first portion of the map data, reflecting the structural change;); 
in response to confirming that the unknown object is located at the particular location coordinates (see at least Joyce ‘963, claim 8: based at least in part upon the first message, update the first portion of the map data, reflecting the structural change;): 
updating the first portion of the map data, such that the updated map data comprises the unknown object located at the particular location coordinates (see at least Joyce ‘963, claim 8: updating the first portion of the map data, reflecting the structural change); and 
sending the updated map data to the one or more following autonomous vehicles (see at least Joyce ‘963, claim 1: sending the updated map data to the one or more following autonomous vehicles).
Joyce ‘963 does not explicitly disclose
herein the unknown object corresponds to an object that is previously not classified.
Sen teaches
wherein the unknown object corresponds to an object that is previously not classified (see at least Sen, para. [0061]: For instance, a secondary perception system can identify one or more unclassifiable and/or unclassified objects based at least in part on clustered sensor data points, which can define objects that are unclassifiable and/or unclassified by the primary perception system. Thus, the tandem operation of the primary perception system and the secondary perception system can more reliably detect nearby objects and/or navigate an environment of the autonomous vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘963 to incorporate the teaching of wherein the unknown object corresponds to an object that is previously not classified of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 9 Joyce ‘963 recites
wherein the method further comprises in response to determining that there are no unknown objects on the particular lane at the particular location coordinates, notify the one or more following autonomous vehicles that there are no unknown objects on the particular lane at the particular location coordinates (see at least Joyce ‘963, claim 11: the operation server updates the first portion of the map data indicating that the structural change is changed back to the previous state and sends the updated map data to the one or more following autonomous vehicles).

As per claim 10 Joyce ‘963 recites
wherein updating the driving instructions of the lead autonomous vehicle to navigate around the unknown object further comprises entering a safety mode by (see at least Joyce ‘963, claim 9: wherein updating the driving instructions of the lead autonomous vehicle comprises entering a safety mode by): 
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles (see at least Joyce ‘963, claim 9: reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles); 
increasing distances from the surrounding vehicles (see at least Joyce ‘963, claim 9: reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles); or 
avoiding autonomous driving parallel to the surrounding vehicles (see at least Joyce ‘963, claim 9: avoiding autonomous driving parallel to the surrounding vehicles).

As per claim 11 Joyce ‘963 recites
wherein the first message is sent to the one or more following autonomous vehicles at a first time after detecting the unknown object (see at least Joyce ‘963, claim 14: wherein the first message is sent to the operation server at a first time after detecting the structure change).

As per claim 13 Joyce ‘963 recites
wherein the method further comprises (see at least Joyce ‘991, claim 11: further comprising): 
determining whether the unknown object is removed (see at least Joyce ‘991, claim 11: determining whether the structural change is changed back to a previous state); and 
in response to determining that the unknown object is removed, sending a third message to other autonomous vehicles from the one or more following autonomous vehicles and the operation server, indicating that the unknown object is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the unknown object is removed and sends the updated map data to the other autonomous vehicles (see at least Joyce ‘991, claim 11: in response to determining that the structural change is changed back to the previous state, sending a second message to the operation server indicating that the structural change is changed back to the previous state, wherein in response to receiving the second message, the operation server updates the first portion of the map data indicating that the structural change is changed back to the previous state and sends the updated map data to the one or more following autonomous vehicles).

As per claim 14 Joyce ‘963 recites
wherein the at least on vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors (see at least Joyce ‘991, claim 12: wherein the at least on vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors).

As per claim 15 Joyce ‘963 recites
A computer program comprising executable instructions stored in a non-transitory computer-readable medium that when executed by one or more processors causes the one or more processors to (see at least Joyce ‘963, claim 15: A computer program comprising executable instructions stored in a non-transitory computer-readable medium that when executed by one or more processors causes the one or more processors to): 
receive sensor data from at least one vehicle sensor of a lead autonomous vehicle, wherein (see at least Joyce ‘963, claim 15: A computer program comprising executable instructions stored in a non-transitory computer-readable medium that when executed by one or more processors causes the one or more processors to): 
the sensor data comprises location coordinates of any object on a particular road within a first field-of-view of the lead autonomous vehicle (see at least Joyce ‘963, claim 15: the sensor data comprises location coordinates of any object on a particular road within a first field-of-view of the lead autonomous vehicle); 
the lead autonomous vehicle is on a particular road heading toward a destination using a routing plan and map data previously received from an operation server (see at least Joyce ‘963, claim 15: the lead autonomous vehicle is on a particular road heading toward a destination using a routing plan and map data previously received from an operation server); and 
one or more following autonomous vehicles, different from the lead autonomous vehicle, are on the particular road behind the lead autonomous vehicle (see at least Joyce ‘963, claim 15: one or more following autonomous vehicles, different from the lead autonomous vehicle, are on the particular road behind the lead autonomous vehicle); 
compare the sensor data with a first portion of the map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle (see at least Joyce ‘963, claim 15: compare the sensor data with a first portion of the map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle); 
based at least in part upon comparing the sensor data with the first portion of the map data, determine whether there is an unknown object on the particular road which is not among the expected objects (see at least Joyce ‘963, claim 15: based at least in part upon comparing the sensor data with the first portion of the map data, determine whether a structural change in the particular road is detected by identifying one or more objects in the sensor data that correspond to the structural change and that are not among the expected objects in the map data); 
in response to a determination that there is the unknown object on the particular road: determine a particular lane on which the unknown object is located (see at least Joyce ‘963, claim 15: in response to a determination that the structural change is detected in the particular road); 
send a first message to the one or more following autonomous vehicles (see at least Joyce ‘963, claim 15: send a first message to the operation server indicating that the structural change is detected), 
comprising particular location coordinates of the unknown object and instructions to divert from the particular lane (see at least Joyce ‘963, claim 15: update driving instructions of the lead autonomous vehicle to navigate through the structural change using driving instructions related to the structural change); 
update driving instructions of the lead autonomous vehicle to navigate around the unknown object by diverting the particular lane (see at least Joyce ‘963, claim 15: update driving instructions of the lead autonomous vehicle to navigate through the structural change using driving instructions related to the structural change); 
while navigating around the unknown object (see at least Joyce ‘963, claim 15: update driving instructions of the lead autonomous vehicle to navigate through the structural change using driving instructions related to the structural change), 
send a plurality of second messages to the operation server, comprising sensor data related to the unknown object  (see at least Joyce ‘963, claim 15: based at least in part upon the first message; and send the updated map data to the one or more following autonomous vehicles); and 
based at least in part upon the plurality of second messages, confirm whether there is the unknown object located at the particular location coordinates on the particular lane (see at least Joyce ‘963, claim 15: based at least in part upon the first message, update the first portion of the map data, reflecting the structural change;); 
if it is confirmed that the unknown object is located at the particular location coordinates (see at least Joyce ‘963, claim 15: based at least in part upon the first message, update the first portion of the map data, reflecting the structural change;):  
update the first portion of the map data, such that the updated map data comprises the unknown object located at particular location coordinates (see at least Joyce ‘963, claim 15: update the first portion of the map data, reflecting the structural change); and 
send the updated map data to the one or more following autonomous vehicles (see at least Joyce ‘963, claim 15: send the updated map data to the one or more following autonomous vehicles).
Joyce ‘963 does not explicitly disclose
herein the unknown object corresponds to an object that is previously not classified.
Sen teaches
wherein the unknown object corresponds to an object that is previously not classified (see at least Sen, para. [0061]: For instance, a secondary perception system can identify one or more unclassifiable and/or unclassified objects based at least in part on clustered sensor data points, which can define objects that are unclassifiable and/or unclassified by the primary perception system. Thus, the tandem operation of the primary perception system and the secondary perception system can more reliably detect nearby objects and/or navigate an environment of the autonomous vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘963 to incorporate the teaching of wherein the unknown object corresponds to an object that is previously not classified of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 16 Joyce ‘963 recites
wherein the one or more processors are further configured to, if it is determined that there are no unknown objects on the particular lane at the particular location coordinates, notify the one or more following autonomous vehicles that there are no unknown objects on the particular lane at particular location coordinates (see at least Joyce ‘963, claim 18: wherein in response to receiving the second message, the operation server updates the first portion of the map data indicating that the structural change is changed back to the previous state and sends the updated map data to the one or more following autonomous vehicles).

As per claim 17 Joyce ‘963 recite
wherein updating the driving instructions of the lead autonomous vehicle to navigate around the unknown object further comprises entering a safety mode by (see at least Joyce ‘963, claim 16: wherein updating the driving instructions of the lead autonomous vehicle comprises entering a safety mode by): 
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles (see at least Joyce ‘963, claim 16: reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles); 
increasing distances from the surrounding vehicles (see at least Joyce ‘963, claim 16: increasing distances from the surrounding vehicles); or 
avoiding autonomous driving parallel to the surrounding vehicles (see at least Joyce ‘963, claim 16: avoiding autonomous driving parallel to the surrounding vehicles).

As per claim 19 Joyce ‘963 recites 
wherein the one or more processors are further configured to: 
determine whether the unknown object is removed (see at least Joyce ‘963, claim 18: determine whether the structural change is changed back to a previous state); and 
in response to a determination that the unknown object is removed, send a third message to other autonomous vehicles from the one or more following autonomous vehicles and the operation server, indicating that the unknown object is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the unknown object is removed and sends the updated map data to the other autonomous vehicles (see at least Joyce ‘963, claim 18: in response to a determination that the structural change is changed back to the previous state, send a second message to the operation server indicating that the structural change is changed back to the previous state, wherein in response to receiving the second message, the operation server updates the first portion of the map data indicating that the structural change is changed back to the previous state and sends the updated map data to the one or more following autonomous vehicles).

As per claim 20 Joyce ‘963 recites
wherein the at least one vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors (see at least Joyce ‘963, claim 19: wherein the at least on vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors.).

Claims 5, 12, & 18 of Application Number 17/021981 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Joyce ‘963, in view of Sen, further in view of US 2020/0307585A1 (“Pawlicki”).
As per claim 5 Joyce ‘963 does not explicitly disclose
wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates.
Pawlicki teaches
wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates (see at least Pawlicki, para. [0123]: The vision or image data from the imaging system may be transmitted to a remote device, such as the vehicle owner's computer monitor or other personal display system remote from the vehicle, so that the owner of the vehicle or other person may view the status of the area surrounding the vehicle when the owner or other person is not in the vehicle. Also, the vision or image data may be provided to or made available to the local police authorities or the like in the event of a theft of the vehicle or of an accident involving the vehicle or of the vehicle being otherwise inoperable (such as when the motorist is stranded). The police or emergency services or the like may use the vision or image data to determine the vehicle location and possibly the condition of the vehicle and/or the driver and/or the passengers.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘963 to incorporate the teaching of wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates of Pawlicki in order to determine the vehicle location and possibly the condition of the vehicle and/or the driver and/or the passengers (see at least Pawlicki, para. [0123]).

As per claim 12 Joyce ‘963 does not explicitly disclose
wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates.
Pawlicki teaches
wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates (see at least Pawlicki, para. [0123]: The vision or image data from the imaging system may be transmitted to a remote device, such as the vehicle owner's computer monitor or other personal display system remote from the vehicle, so that the owner of the vehicle or other person may view the status of the area surrounding the vehicle when the owner or other person is not in the vehicle. Also, the vision or image data may be provided to or made available to the local police authorities or the like in the event of a theft of the vehicle or of an accident involving the vehicle or of the vehicle being otherwise inoperable (such as when the motorist is stranded). The police or emergency services or the like may use the vision or image data to determine the vehicle location and possibly the condition of the vehicle and/or the driver and/or the passengers.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘963 to incorporate the teaching of wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates of Pawlicki in order to determine the vehicle location and possibly the condition of the vehicle and/or the driver and/or the passengers (see at least Pawlicki, para. [0123]).

As per claim 18 Joyce ‘963 does not explicitly disclose
wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates.
Pawlicki teaches
wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates (see at least Pawlicki, para. [0123]: The vision or image data from the imaging system may be transmitted to a remote device, such as the vehicle owner's computer monitor or other personal display system remote from the vehicle, so that the owner of the vehicle or other person may view the status of the area surrounding the vehicle when the owner or other person is not in the vehicle. Also, the vision or image data may be provided to or made available to the local police authorities or the like in the event of a theft of the vehicle or of an accident involving the vehicle or of the vehicle being otherwise inoperable (such as when the motorist is stranded). The police or emergency services or the like may use the vision or image data to determine the vehicle location and possibly the condition of the vehicle and/or the driver and/or the passengers.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joyce ‘963 to incorporate the teaching of wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates of Pawlicki in order to determine the vehicle location and possibly the condition of the vehicle and/or the driver and/or the passengers (see at least Pawlicki, para. [0123]).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 7-8, 11, 14-15, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0393261A1 (“Zhang”),in view of US 2015/0154871A1 (“Rothoff”), in view of US 2021/0253131A1 (“Sen”).
As per claim 1 Zhang discloses
A system, comprising: 
an autonomous vehicle comprising at least one vehicle sensor located on the autonomous vehicle and configured to observe a first field-of-view comprising a region in front of the autonomous vehicle (see at least Zhang, para. [0050]: The online HD map system 110 may be configured to receive sensor data that may be captured by vehicle sensors 105 (e.g., 105a-105d) of the vehicles 150 and combine data received from the vehicles 150 to generate and maintain HD maps.); 
wherein: 
the autonomous vehicle is on a particular road heading toward a destination using a routing plan and map data previously received from an operation server (see at least Zhang, para. [0050]: The online HD map system 110 may be configured to send HD map data to the vehicles 150 for use in driving the vehicles 150. In some embodiments, the online HD map system 110 may be implemented as a distributed computing system, for example, a cloud-based service that may allow clients such as a vehicle computing system 120 ( e.g., vehicle computing systems 120a-d) to make requests for information and services para. [0071]: The planning module 220 may be configured to receive information describing the surroundings of the corresponding vehicle 150 from the prediction module 215 and a route 240 that indicate or determine a destination of the vehicle 150, and that may indicate the path that the vehicle 150 may take to get to the destination.); 
and;  
a first control subsystem, associated with the autonomous vehicle, communicatively, coupled with the autonomous vehicle, and the operation server, the first control subsystem comprising a first processor configured to (see at least Zhang, para. [0062-0063]: The vehicle 150 may include vehicle sensors 105 (e.g., vehicle sensors 105a-d), vehicle controls 130 (e.g., vehicle controls 130a-d), and a vehicle computing system 120 (e.g., vehicle computer systems 120a-d). The vehicle sensors 105 may be configured to detect the surroundings of the vehicle 150. In these or other embodiments, the vehicle sensors 105 may detect information describing the current state of the vehicle 150, for example, information describing the location and motion parameters of the vehicle 150. The vehicle sensors 105 may comprise a camera, a light detection and ranging sensor (LIDAR), a global navigation satellite system (GNSS) receiver, for example, a global positioning system (GPS) navigation system, an inertial measurement unit (IMU), and others. & para. [0150]: The online HD map system 110 may be configured to receive sensor data that may be captured by vehicle sensors 105 (e.g., 105a-105d) of the vehicles 150 and combine data received from the vehicles 150 to generate and maintain HD maps. The online HD map system 110 may be configured to send HD map data to the vehicles 150 for use in driving the vehicles 150. In some embodiments, the online HD map system 110 may be implemented as a distributed computing system, for example, a cloud-based service that may allow clients such as a vehicle computing system 120 ( e.g., vehicle computing systems 120a-d) to make requests for information and services. For example, a vehicle computing system 120 may make a request for HD map data for driving along a route and the online HD map system 110 may provide the requested HD map data to the vehicle computing system 120.):
receive sensor data from the at least one vehicle sensor of the autonomous vehicle (see at least Zhang, para. [0062-0063]: The vehicle 150 may include vehicle sensors 105 (e.g., vehicle sensors 105a-d), vehicle controls 130 (e.g., vehicle controls 130a-d), and a vehicle computing system 120 (e.g., vehicle computer systems 120a-d). The vehicle sensors 105 may be configured to detect the surroundings of the vehicle 150. In these or other embodiments, the vehicle sensors 105 may detect information describing the current state of the vehicle 150, for example, information describing the location and motion parameters of the vehicle 150.), 
wherein the sensor data comprises location coordinates of any object on the particular road within the first field-of-view of the autonomous vehicle (see at least Zhang, para. [0062-0063]: The vehicle 150 may include vehicle sensors 105 (e.g., vehicle sensors 105a-d), vehicle controls 130 (e.g., vehicle controls 130a-d), and a vehicle computing system 120 (e.g., vehicle computer systems 120a-d). The vehicle sensors 105 may be configured to detect the surroundings of the vehicle 150. In these or other embodiments, the vehicle sensors 105 may detect information describing the current state of the vehicle 150, for example, information describing the location and motion parameters of the vehicle 150.... The vehicle sensors 105 may include one or more cameras that may capture images of the surroundings of the vehicle. A LIDAR may survey the surroundings of the vehicle by measuring distance to a target by illuminating that target with a laser light pulses and measuring the reflected pulses. The GPS navigation system may determine the position of the vehicle 150 based on signals from satellites;
compare the sensor data with a first portion of the map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the autonomous vehicle (see at least Zhang, para. [0118]: The HD maps may be updated with changes to the physical world. For example, a vehicle 150 that is driving along a route can use sensors to sense the physical world in order to capture sensor data. The vehicle 150 can be configured to compare the sensor data with the HD map that includes the location that the vehicle 150 is traveling within. The comparison can determine whether there are changes to the surrounding environment of the route, which includes changes to objects on the actual route, changes to objects associated with the actual route, and changes to options for routes.);
based on at least in part upon comparing the sensor data with the first portion of the map data, determine whether there is an object on the particular road (see at least Zhang, para. [0118]: For example, the vehicle computing system 120 can be configured to determine whether there are new buildings, structures, objects, or new route options ( e.g., road openings or road closures) that are not included in the corresponding HD map. The online HD map system 110 can be configured to collect information from a first vehicle 150 to initially identify a map change candidate, and then to collect additional information from at least one additional vehicle 150 to confirm the presence of the map change candidate for the HD map. The online HD map system 110 can collect the map change candidate information from multiple vehicles 150 driving along a route to determine whether the map change candidate information is accurate or erroneously reported by a vehicle 150.),
determine whether there is an object on the particular road (see at least Zhang, para. [0069]: The sensor data 230 may include data collected by cameras of the car, LID AR, IMU, GPS navigation system, etc. The perception module 210 may also be configured to use the sensor data 230 to determine what objects are around the corresponding vehicle 150, the details of the road on which the corresponding vehicle 150 is travelling, etc.); 
in response to a determination that there is the object on the particular road (see at least Zhang, para. [0070]: The prediction module 215 may also be configured to use behavior models 235 of various types of objects to determine whether they may be likely to move. In addition, the prediction module 215 may also be configured to provide the predictions of various objects to a planning module 200 of the vehicle computing system 120 to plan the subsequent actions that the corresponding vehicle 150 may take next.):
determine a particular lane on which the object is located (see at least Zhang, para. [0129]: The presence of certain objects ( e.g., traffic cones) in defined locations ( e.g., intersection or crossing a lane) can provide an indication that a known lane is closed, which can then initiate a protocol for labeling the lane as closed. The protocols for a lane becoming closed or becoming opened use the change detection system and protocols for change detection, and which are described in more detail below. para. [0137]: For example, the change detection module may be configured to identify a traffic cone in a lane that is present as opened in the HD map and may be configured to determine that there is a lane closure to be identified and labeled in the HD map as a modification to the HD map.); 
send a first message to the autonomous vehicle, comprising particular location coordinates of the object and instructions to divert from the particular lane (see at least Zhang, para. [0048]: The online system can be configured to determine whether to modify the map based on the proposed changes. If the online system modifies the map, the online system provides the updated map to vehicles subsequently driving in that geographical region. & para. [0117-0118]: The processing of data regarding changes to the physical world can be implemented at least partially by the vehicle 150 to identify a change candidate, and then the data related to the change candidate can be efficiently uploaded to the online HD map system 110. Thus, the vehicle 150 can be configured to perform change candidate generation for candidates for changes to the HD map based on changes to the physical world....In some aspects, the online HD map system 110 can sample map change candidate information from a plurality of vehicles 150 until reaching a threshold number of vehicles 150 providing a substantially similar map change candidate before proceeding with a map change protocol to update the HD map with the change.); 
update driving instructions of the autonomous vehicle to navigate around the object by diverting the particular lane (see at least Zhang, para. [0116]: There can be various types of circumstances that can change the actual stationary or moving objects on or near a road that may or may not impede a route being driven by a vehicle 150 configured and operated as described herein. While moving objects that may impede the route can be considered for determining operation and travel instructions to move the vehicle 150 so that it does not hit the moving object, stationary objects that may impede the route of vehicle 150 also may be avoided by making changes to the operation and travel instructions.);
while navigating around the object (see at least Zhang, para. [0116]: There can be various types of circumstances that can change the actual stationary or moving objects on or near a road that may or may not impede a route being driven by a vehicle 150 configured and operated as described herein. While moving objects that may impede the route can be considered for determining operation and travel instructions to move the vehicle 150 so that it does not hit the moving object, stationary objects that may impede the route of vehicle 150 also may be avoided by making changes to the operation and travel instructions.),
send a plurality of second messages to the operation server, comprising sensor data related to the object (see at least Zhang, para. [0122]: The perception module 1610 can be configured to process the data such that the data (e.g., image data) is rectified before it is sent to the localization module 1645; however, the data can be rectified before being received into the perception module 1610. Also, the localization module 1645 can provide data regarding differences in object locations to the perception module 1610 and/or to the perception integration module 1615. The localization module 1645 can compare point cloud data from sensor data with point cloud data for the HD map at the location of the vehicle 150. Differences between the sensor point cloud data and the HD map point cloud data can be utilized by the change detection system 1620 to determine whether there has been a change at that location, such as a new object in a new object location or a known object being absent.)
and 
the operation server comprising a second processor configured to (see at least Zhang, para. [0052]: The online HD map system 110 may comprise a vehicle interface module 160 and an HD map store 165. The online HD map system 110 may be configured to interact with the vehicle computing system 120 of various vehicles 150 using the vehicle interface module 160. The online HD map system 110 may be configured to store map information for various geographical regions in the HD map store 165. The online HD map system 110 may be configured to include other modules than those illustrated in FIG. 1, for example, various other modules as illustrated in FIG. 4 and further described herein.): 
based at least in part upon the plurality of second messages, confirm whether there is the object located at the particular location coordinates on the particular lane (see at least Zhang, para. [0118]: The online HD map system 110 can collect the map change candidate information from multiple vehicles 150 driving along a route to determine whether the map change candidate information is accurate or erroneously reported by a vehicle 150. The presence of the map change candidate information being similar or the same for a specific location or route can indicate the map change candidate is valid. Alternatively, when only one vehicle provides a specific map change candidate, the online HD map system 110 may not be able to validate the specific map change candidate and thereby mark the information as potentially erroneous and not update the HD map until the change candidate is verified by additional data. In some aspects, the online HD map system 110 can sample map change candidate information from a plurality of vehicles 150 until reaching a threshold number of vehicles 150 providing a substantially similar map change candidate before proceeding with a map change protocol to update the HD map with the change.); 
if it is confirmed that the object is located at the particular location coordinates (see at least Zhang, para. [0118]: The online HD map system 110 can collect the map change candidate information from multiple vehicles 150 driving along a route to determine whether the map change candidate information is accurate or erroneously reported by a vehicle 150. The presence of the map change candidate information being similar or the same for a specific location or route can indicate the map change candidate is valid. Alternatively, when only one vehicle provides a specific map change candidate, the online HD map system 110 may not be able to validate the specific map change candidate and thereby mark the information as potentially erroneous and not update the HD map until the change candidate is verified by additional data. In some aspects, the online HD map system 110 can sample map change candidate information from a plurality of vehicles 150 until reaching a threshold number of vehicles 150 providing a substantially similar map change candidate before proceeding with a map change protocol to update the HD map with the change.): 
update the first portion of the map data, such that the updated map data comprises the object located at particular location coordinates (see at least Zhang, para. [0118]: In some aspects, the online HD map system 110 can sample map change candidate information from a plurality of vehicles 150 until reaching a threshold number of vehicles 150 providing a substantially similar map change candidate before proceeding with a map change protocol to update the HD map with the change.); and 
send the updated map data to the one or more vehicles (see at least Zhang, para. [0119]: However, any raw data (e.g., from vehicle sensors 105) or processed data (e.g., from a module or API) may be transmitted to the online HD map system 110 for processing to identify changes that may be made to the HD maps. Accordingly, the description of the change detection system may be applied to the vehicle computing system 120 or applied to the online HD map system 110. In some aspects, it may be advantageous for the vehicle computing system 120 to process the raw sensor data and make map change determinations that can then be provided as information to the online HD map system 110 to update the maps in the HD map store 165.).
Zhang does not explicitly disclose
a lead autonomous vehicle;
one or more following autonomous vehicle, different from the lead autonomous vehicle
the one or more following autonomous vehicle are on the particular road behind the lead autonomous vehicle;
the lead autonomous vehicle and the one or more following autonomous vehicles are communicatively coupled with the operation server;
determine whether there is an unknown object on the particular road which is not among the expected objects;
wherein the unknown object corresponds to an object that is previously not classified.
Rothoff teaches
a lead autonomous vehicle (see at least Rothoff, para. [0084]: After having formed a group, the first vehicle 16 and the second vehicle 18 move as one body. Either the first vehicle 16 or the second vehicle 18 may form a lead vehicle. The lead vehicle leads the group.);
one or more following autonomous vehicle, different from the lead autonomous vehicle (see at least Rothoff, para. [0084]: After having formed a group, the first vehicle 16 and the second vehicle 18 move as one body. Either the first vehicle 16 or the second vehicle 18 may form a lead vehicle. The lead vehicle leads the group.);
the one or more following autonomous vehicle are on the particular road behind the lead autonomous vehicle (see at least Rothoff, para. [0084]: After having formed a group, the first vehicle 16 and the second vehicle 18 move as one body. Either the first vehicle 16 or the second vehicle 18 may form a lead vehicle. The lead vehicle leads the group.);
the lead autonomous vehicle and the one or more following autonomous vehicles are communicatively coupled with the road network (see at least Rothoff, para. [0047]:  The forming of the group may be made conditional, considering effects related to comfort, safety, environment and/or economy. In most cases, the vehicles, and their users, will benefit from joining a group. The driver may relax. The vehicles can drive closer to each other, reducing air resistance and thereby saving fuel, which is positive for both environment and economy and also makes it possible to utilize the road network in a more efficient way.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of a lead autonomous vehicle, one or more following autonomous vehicle, different from the lead autonomous vehicle the one or more following autonomous vehicle are on the particular road behind the lead autonomous vehicle; the lead autonomous vehicle and the one or more following autonomous vehicles are communicatively coupled with the operation server of Rothoff so as to move as one body with the shape of the body being variable (see at least Rothoff, para. [0007]).
Sen teaches
determine whether there is an unknown object on the particular road which is not among the expected objects (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.);
wherein the unknown object corresponds to an object that is previously not classified (see at least Sen, para. [0061]: For instance, a secondary perception system can identify one or more unclassifiable and/or unclassified objects based at least in part on clustered sensor data points, which can define objects that are unclassifiable and/or unclassified by the primary perception system. Thus, the tandem operation of the primary perception system and the secondary perception system can more reliably detect nearby objects and/or navigate an environment of the autonomous vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of determine whether there is an unknown object on the particular road which is not among the expected objects, wherein the unknown object corresponds to an object that is previously not classified of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 4 Zhang discloses
wherein the first message is sent to the autonomous vehicle at a first time after detecting the object (see at least Zhang, para. [0048]: The online system can be configured to determine whether to modify the map based on the proposed changes. If the online system modifies the map, the online system provides the updated map to vehicles subsequently driving in that geographical region. & para. [0117-0118]: The processing of data regarding changes to the physical world can be implemented at least partially by the vehicle 150 to identify a change candidate, and then the data related to the change candidate can be efficiently uploaded to the online HD map system 110. Thus, the vehicle 150 can be configured to perform change candidate generation for candidates for changes to the HD map based on changes to the physical world....In some aspects, the online HD map system 110 can sample map change candidate information from a plurality of vehicles 150 until reaching a threshold number of vehicles 150 providing a substantially similar map change candidate before proceeding with a map change protocol to update the HD map with the change.).
Zhang does not explicitly disclose
one or more following autonomous vehicle;
an unknown object.
Rothoff teaches
one or more following autonomous vehicle (see at least Rothoff, para. [0084]: After having formed a group, the first vehicle 16 and the second vehicle 18 move as one body. Either the first vehicle 16 or the second vehicle 18 may form a lead vehicle. The lead vehicle leads the group.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of one or more following autonomous vehicle of Rothoff so as to move as one body with the shape of the body being variable (see at least Rothoff, para. [0007]).
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of the unknown object of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 7 Zhang discloses
wherein the at least one vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors (see at least Zhang, (see at least Zhang, para. [0062-0063]: The vehicle 150 may include vehicle sensors 105 (e.g., vehicle sensors 105a-d), vehicle controls 130 (e.g., vehicle controls 130a-d), and a vehicle computing system 120 (e.g., vehicle computer systems 120a-d). The vehicle sensors 105 may be configured to detect the surroundings of the vehicle 150. In these or other embodiments, the vehicle sensors 105 may detect information describing the current state of the vehicle 150, for example, information describing the location and motion parameters of the vehicle 150. The vehicle sensors 105 may comprise a camera, a light detection and ranging sensor (LIDAR), a global navigation satellite system (GNSS) receiver, for example, a global positioning system (GPS) navigation system, an inertial measurement unit (IMU), and others).

As per claim 8 Zhang discloses
A method, comprising: 
receiving sensor data from the at least one vehicle sensor of an autonomous vehicle (see at least Zhang, para. [0062-0063]: The vehicle 150 may include vehicle sensors 105 (e.g., vehicle sensors 105a-d), vehicle controls 130 (e.g., vehicle controls 130a-d), and a vehicle computing system 120 (e.g., vehicle computer systems 120a-d). The vehicle sensors 105 may be configured to detect the surroundings of the vehicle 150. In these or other embodiments, the vehicle sensors 105 may detect information describing the current state of the vehicle 150, for example, information describing the location and motion parameters of the vehicle 150.),
wherein the sensor data comprises location coordinates of any object on the particular road within the first field-of-view of the autonomous vehicle (see at least Zhang, para. [0062-0063]: The vehicle 150 may include vehicle sensors 105 (e.g., vehicle sensors 105a-d), vehicle controls 130 (e.g., vehicle controls 130a-d), and a vehicle computing system 120 (e.g., vehicle computer systems 120a-d). The vehicle sensors 105 may be configured to detect the surroundings of the vehicle 150. In these or other embodiments, the vehicle sensors 105 may detect information describing the current state of the vehicle 150, for example, information describing the location and motion parameters of the vehicle 150.... The vehicle sensors 105 may include one or more cameras that may capture images of the surroundings of the vehicle. A LIDAR may survey the surroundings of the vehicle by measuring distance to a target by illuminating that target with a laser light pulses and measuring the reflected pulses. The GPS navigation system may determine the position of the vehicle 150 based on signals from satellites;
the autonomous vehicle is on a particular road heading toward a destination using a routing plan and map data previously received from an operation server (see at least Zhang, para. [0050]: The online HD map system 110 may be configured to send HD map data to the vehicles 150 for use in driving the vehicles 150. In some embodiments, the online HD map system 110 may be implemented as a distributed computing system, for example, a cloud-based service that may allow clients such as a vehicle computing system 120 ( e.g., vehicle computing systems 120a-d) to make requests for information and services para. [0071]: The planning module 220 may be configured to receive information describing the surroundings of the corresponding vehicle 150 from the prediction module 215 and a route 240 that indicate or determine a destination of the vehicle 150, and that may indicate the path that the vehicle 150 may take to get to the destination.); 
 comparing the sensor data with a first portion of the map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the autonomous vehicle (see at least Zhang, para. [0118]: The HD maps may be updated with changes to the physical world. For example, a vehicle 150 that is driving along a route can use sensors to sense the physical world in order to capture sensor data. The vehicle 150 can be configured to compare the sensor data with the HD map that includes the location that the vehicle 150 is traveling within. The comparison can determine whether there are changes to the surrounding environment of the route, which includes changes to objects on the actual route, changes to objects associated with the actual route, and changes to options for routes.);
based on at least in part upon comparing the sensor data with the first portion of the map data, determining whether there is an object on the particular road (see at least Zhang, para. [0118]: For example, the vehicle computing system 120 can be configured to determine whether there are new buildings, structures, objects, or new route options ( e.g., road openings or road closures) that are not included in the corresponding HD map. The online HD map system 110 can be configured to collect information from a first vehicle 150 to initially identify a map change candidate, and then to collect additional information from at least one additional vehicle 150 to confirm the presence of the map change candidate for the HD map. The online HD map system 110 can collect the map change candidate information from multiple vehicles 150 driving along a route to determine whether the map change candidate information is accurate or erroneously reported by a vehicle 150.),
determine whether there is an object on the particular road (see at least Zhang, para. [0069]: The sensor data 230 may include data collected by cameras of the car, LID AR, IMU, GPS navigation system, etc. The perception module 210 may also be configured to use the sensor data 230 to determine what objects are around the corresponding vehicle 150, the details of the road on which the corresponding vehicle 150 is travelling, etc.); 
in response to a determination that there is the object on the particular road (see at least Zhang, para. [0070]: The prediction module 215 may also be configured to use behavior models 235 of various types of objects to determine whether they may be likely to move. In addition, the prediction module 215 may also be configured to provide the predictions of various objects to a planning module 200 of the vehicle computing system 120 to plan the subsequent actions that the corresponding vehicle 150 may take next.):
determine a particular lane on which the object is located (see at least Zhang, para. [0129]: The presence of certain objects ( e.g., traffic cones) in defined locations ( e.g., intersection or crossing a lane) can provide an indication that a known lane is closed, which can then initiate a protocol for labeling the lane as closed. The protocols for a lane becoming closed or becoming opened use the change detection system and protocols for change detection, and which are described in more detail below. para. [0137]: For example, the change detection module may be configured to identify a traffic cone in a lane that is present as opened in the HD map and may be configured to determine that there is a lane closure to be identified and labeled in the HD map as a modification to the HD map.); 
sending a first message to the one vehicle, comprising particular location coordinates of the object and instructions to divert from the particular lane (see at least Zhang, para. [0048]: The online system can be configured to determine whether to modify the map based on the proposed changes. If the online system modifies the map, the online system provides the updated map to vehicles subsequently driving in that geographical region. & para. [0117-0118]: The processing of data regarding changes to the physical world can be implemented at least partially by the vehicle 150 to identify a change candidate, and then the data related to the change candidate can be efficiently uploaded to the online HD map system 110. Thus, the vehicle 150 can be configured to perform change candidate generation for candidates for changes to the HD map based on changes to the physical world....In some aspects, the online HD map system 110 can sample map change candidate information from a plurality of vehicles 150 until reaching a threshold number of vehicles 150 providing a substantially similar map change candidate before proceeding with a map change protocol to update the HD map with the change.); 
updating driving instructions of the autonomous vehicle to navigate around the object by diverting the particular lane (see at least Zhang, para. [0116]: There can be various types of circumstances that can change the actual stationary or moving objects on or near a road that may or may not impede a route being driven by a vehicle 150 configured and operated as described herein. While moving objects that may impede the route can be considered for determining operation and travel instructions to move the vehicle 150 so that it does not hit the moving object, stationary objects that may impede the route of vehicle 150 also may be avoided by making changes to the operation and travel instructions.);
while navigating around the object (see at least Zhang, para. [0116]: There can be various types of circumstances that can change the actual stationary or moving objects on or near a road that may or may not impede a route being driven by a vehicle 150 configured and operated as described herein. While moving objects that may impede the route can be considered for determining operation and travel instructions to move the vehicle 150 so that it does not hit the moving object, stationary objects that may impede the route of vehicle 150 also may be avoided by making changes to the operation and travel instructions.),
sending a plurality of second messages to the operation server, comprising sensor data related to the object (see at least Zhang, para. [0122]: The perception module 1610 can be configured to process the data such that the data (e.g., image data) is rectified before it is sent to the localization module 1645; however, the data can be rectified before being received into the perception module 1610. Also, the localization module 1645 can provide data regarding differences in object locations to the perception module 1610 and/or to the perception integration module 1615. The localization module 1645 can compare point cloud data from sensor data with point cloud data for the HD map at the location of the vehicle 150. Differences between the sensor point cloud data and the HD map point cloud data can be utilized by the change detection system 1620 to determine whether there has been a change at that location, such as a new object in a new object location or a known object being absent.); 
based at least in part upon the plurality of second messages, confirm whether there is the object located at the particular location coordinates on the particular lane (see at least Zhang, para. [0118]: The online HD map system 110 can collect the map change candidate information from multiple vehicles 150 driving along a route to determine whether the map change candidate information is accurate or erroneously reported by a vehicle 150. The presence of the map change candidate information being similar or the same for a specific location or route can indicate the map change candidate is valid. Alternatively, when only one vehicle provides a specific map change candidate, the online HD map system 110 may not be able to validate the specific map change candidate and thereby mark the information as potentially erroneous and not update the HD map until the change candidate is verified by additional data. In some aspects, the online HD map system 110 can sample map change candidate information from a plurality of vehicles 150 until reaching a threshold number of vehicles 150 providing a substantially similar map change candidate before proceeding with a map change protocol to update the HD map with the change.); 
in response to confirming that the object is located at the particular location coordinates (see at least Zhang, para. [0118]: The online HD map system 110 can collect the map change candidate information from multiple vehicles 150 driving along a route to determine whether the map change candidate information is accurate or erroneously reported by a vehicle 150. The presence of the map change candidate information being similar or the same for a specific location or route can indicate the map change candidate is valid. Alternatively, when only one vehicle provides a specific map change candidate, the online HD map system 110 may not be able to validate the specific map change candidate and thereby mark the information as potentially erroneous and not update the HD map until the change candidate is verified by additional data. In some aspects, the online HD map system 110 can sample map change candidate information from a plurality of vehicles 150 until reaching a threshold number of vehicles 150 providing a substantially similar map change candidate before proceeding with a map change protocol to update the HD map with the change.): 
updating the first portion of the map data, such that the updated map data comprises the object located at particular location coordinates (see at least Zhang, para. [0118]: In some aspects, the online HD map system 110 can sample map change candidate information from a plurality of vehicles 150 until reaching a threshold number of vehicles 150 providing a substantially similar map change candidate before proceeding with a map change protocol to update the HD map with the change.); and 
sending the updated map data to the one or more vehicles (see at least Zhang, para. [0119]: However, any raw data (e.g., from vehicle sensors 105) or processed data (e.g., from a module or API) may be transmitted to the online HD map system 110 for processing to identify changes that may be made to the HD maps. Accordingly, the description of the change detection system may be applied to the vehicle computing system 120 or applied to the online HD map system 110. In some aspects, it may be advantageous for the vehicle computing system 120 to process the raw sensor data and make map change determinations that can then be provided as information to the online HD map system 110 to update the maps in the HD map store 165.).
Zhang does not explicitly disclose
a lead autonomous vehicle;
one or more following autonomous vehicle, different from the lead autonomous vehicle
the one or more following autonomous vehicle are on the particular road behind the lead autonomous vehicle;
the lead autonomous vehicle and the one or more following autonomous vehicles are communicatively coupled with the operation server;
determine whether there is an unknown object on the particular road which is not among the expected objects;
wherein the unknown object corresponds to an object that is previously not classified.
Rothoff teaches
a lead autonomous vehicle (see at least Rothoff, para. [0084]: After having formed a group, the first vehicle 16 and the second vehicle 18 move as one body. Either the first vehicle 16 or the second vehicle 18 may form a lead vehicle. The lead vehicle leads the group.);
one or more following autonomous vehicle, different from the lead autonomous vehicle (see at least Rothoff, para. [0084]: After having formed a group, the first vehicle 16 and the second vehicle 18 move as one body. Either the first vehicle 16 or the second vehicle 18 may form a lead vehicle. The lead vehicle leads the group.);
the one or more following autonomous vehicle are on the particular road behind the lead autonomous vehicle (see at least Rothoff, para. [0084]: After having formed a group, the first vehicle 16 and the second vehicle 18 move as one body. Either the first vehicle 16 or the second vehicle 18 may form a lead vehicle. The lead vehicle leads the group.);
the lead autonomous vehicle and the one or more following autonomous vehicles are communicatively coupled with the road network (see at least Rothoff, para. [0047]:  The forming of the group may be made conditional, considering effects related to comfort, safety, environment and/or economy. In most cases, the vehicles, and their users, will benefit from joining a group. The driver may relax. The vehicles can drive closer to each other, reducing air resistance and thereby saving fuel, which is positive for both environment and economy and also makes it possible to utilize the road network in a more efficient way.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of a lead autonomous vehicle, one or more following autonomous vehicle, different from the lead autonomous vehicle the one or more following autonomous vehicle are on the particular road behind the lead autonomous vehicle; the lead autonomous vehicle and the one or more following autonomous vehicles are communicatively coupled with the operation server of Rothoff so as to move as one body with the shape of the body being variable (see at least Rothoff, para. [0007]).
Sen teaches
determine whether there is an unknown object on the particular road which is not among the expected objects (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.);
wherein the unknown object corresponds to an object that is previously not classified (see at least Sen, para. [0061]: For instance, a secondary perception system can identify one or more unclassifiable and/or unclassified objects based at least in part on clustered sensor data points, which can define objects that are unclassifiable and/or unclassified by the primary perception system. Thus, the tandem operation of the primary perception system and the secondary perception system can more reliably detect nearby objects and/or navigate an environment of the autonomous vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of determine whether there is an unknown object on the particular road which is not among the expected objects, wherein the unknown object corresponds to an object that is previously not classified of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 11 Zhang discloses
wherein the first message is sent to the autonomous vehicle at a first time after detecting the object (see at least Zhang, para. [0048]: The online system can be configured to determine whether to modify the map based on the proposed changes. If the online system modifies the map, the online system provides the updated map to vehicles subsequently driving in that geographical region. & para. [0117-0118]: The processing of data regarding changes to the physical world can be implemented at least partially by the vehicle 150 to identify a change candidate, and then the data related to the change candidate can be efficiently uploaded to the online HD map system 110. Thus, the vehicle 150 can be configured to perform change candidate generation for candidates for changes to the HD map based on changes to the physical world....In some aspects, the online HD map system 110 can sample map change candidate information from a plurality of vehicles 150 until reaching a threshold number of vehicles 150 providing a substantially similar map change candidate before proceeding with a map change protocol to update the HD map with the change.).
Zhang does not explicitly disclose
one or more following autonomous vehicle;
an unknown object.
Rothoff teaches
one or more following autonomous vehicle (see at least Rothoff, para. [0084]: After having formed a group, the first vehicle 16 and the second vehicle 18 move as one body. Either the first vehicle 16 or the second vehicle 18 may form a lead vehicle. The lead vehicle leads the group.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of one or more following autonomous vehicle of Rothoff so as to move as one body with the shape of the body being variable (see at least Rothoff, para. [0007]).
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of the unknown object of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 14 Zhang discloses
wherein the at least one vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors (see at least Zhang, (see at least Zhang, para. [0062-0063]: The vehicle 150 may include vehicle sensors 105 (e.g., vehicle sensors 105a-d), vehicle controls 130 (e.g., vehicle controls 130a-d), and a vehicle computing system 120 (e.g., vehicle computer systems 120a-d). The vehicle sensors 105 may be configured to detect the surroundings of the vehicle 150. In these or other embodiments, the vehicle sensors 105 may detect information describing the current state of the vehicle 150, for example, information describing the location and motion parameters of the vehicle 150. The vehicle sensors 105 may comprise a camera, a light detection and ranging sensor (LIDAR), a global navigation satellite system (GNSS) receiver, for example, a global positioning system (GPS) navigation system, an inertial measurement unit (IMU), and others).

As per claim 15 Zhang discloses
A computer program comprising executable instructions stored in a non-transitory computer-readable medium that when executed by one or more processors causes the one or more processors to: 
receive sensor data from the at least one vehicle sensor of an autonomous vehicle (see at least Zhang, para. [0062-0063]: The vehicle 150 may include vehicle sensors 105 (e.g., vehicle sensors 105a-d), vehicle controls 130 (e.g., vehicle controls 130a-d), and a vehicle computing system 120 (e.g., vehicle computer systems 120a-d). The vehicle sensors 105 may be configured to detect the surroundings of the vehicle 150. In these or other embodiments, the vehicle sensors 105 may detect information describing the current state of the vehicle 150, for example, information describing the location and motion parameters of the vehicle 150.),
wherein the sensor data comprises location coordinates of any object on the particular road within the first field-of-view of the autonomous vehicle (see at least Zhang, para. [0062-0063]: The vehicle 150 may include vehicle sensors 105 (e.g., vehicle sensors 105a-d), vehicle controls 130 (e.g., vehicle controls 130a-d), and a vehicle computing system 120 (e.g., vehicle computer systems 120a-d). The vehicle sensors 105 may be configured to detect the surroundings of the vehicle 150. In these or other embodiments, the vehicle sensors 105 may detect information describing the current state of the vehicle 150, for example, information describing the location and motion parameters of the vehicle 150.... The vehicle sensors 105 may include one or more cameras that may capture images of the surroundings of the vehicle. A LIDAR may survey the surroundings of the vehicle by measuring distance to a target by illuminating that target with a laser light pulses and measuring the reflected pulses. The GPS navigation system may determine the position of the vehicle 150 based on signals from satellites;
the autonomous vehicle is on a particular road heading toward a destination using a routing plan and map data previously received from an operation server (see at least Zhang, para. [0050]: The online HD map system 110 may be configured to send HD map data to the vehicles 150 for use in driving the vehicles 150. In some embodiments, the online HD map system 110 may be implemented as a distributed computing system, for example, a cloud-based service that may allow clients such as a vehicle computing system 120 ( e.g., vehicle computing systems 120a-d) to make requests for information and services para. [0071]: The planning module 220 may be configured to receive information describing the surroundings of the corresponding vehicle 150 from the prediction module 215 and a route 240 that indicate or determine a destination of the vehicle 150, and that may indicate the path that the vehicle 150 may take to get to the destination.); 
 compare the sensor data with a first portion of the map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the autonomous vehicle (see at least Zhang, para. [0118]: The HD maps may be updated with changes to the physical world. For example, a vehicle 150 that is driving along a route can use sensors to sense the physical world in order to capture sensor data. The vehicle 150 can be configured to compare the sensor data with the HD map that includes the location that the vehicle 150 is traveling within. The comparison can determine whether there are changes to the surrounding environment of the route, which includes changes to objects on the actual route, changes to objects associated with the actual route, and changes to options for routes.);
based on at least in part upon comparing the sensor data with the first portion of the map data, determining whether there is an object on the particular road (see at least Zhang, para. [0118]: For example, the vehicle computing system 120 can be configured to determine whether there are new buildings, structures, objects, or new route options ( e.g., road openings or road closures) that are not included in the corresponding HD map. The online HD map system 110 can be configured to collect information from a first vehicle 150 to initially identify a map change candidate, and then to collect additional information from at least one additional vehicle 150 to confirm the presence of the map change candidate for the HD map. The online HD map system 110 can collect the map change candidate information from multiple vehicles 150 driving along a route to determine whether the map change candidate information is accurate or erroneously reported by a vehicle 150.),
determine whether there is an object on the particular road (see at least Zhang, para. [0069]: The sensor data 230 may include data collected by cameras of the car, LID AR, IMU, GPS navigation system, etc. The perception module 210 may also be configured to use the sensor data 230 to determine what objects are around the corresponding vehicle 150, the details of the road on which the corresponding vehicle 150 is travelling, etc.); 
in response to a determination that there is the object on the particular road (see at least Zhang, para. [0070]: The prediction module 215 may also be configured to use behavior models 235 of various types of objects to determine whether they may be likely to move. In addition, the prediction module 215 may also be configured to provide the predictions of various objects to a planning module 200 of the vehicle computing system 120 to plan the subsequent actions that the corresponding vehicle 150 may take next.):
determine a particular lane on which the object is located (see at least Zhang, para. [0129]: The presence of certain objects ( e.g., traffic cones) in defined locations ( e.g., intersection or crossing a lane) can provide an indication that a known lane is closed, which can then initiate a protocol for labeling the lane as closed. The protocols for a lane becoming closed or becoming opened use the change detection system and protocols for change detection, and which are described in more detail below. para. [0137]: For example, the change detection module may be configured to identify a traffic cone in a lane that is present as opened in the HD map and may be configured to determine that there is a lane closure to be identified and labeled in the HD map as a modification to the HD map.); 
send a first message to the one vehicle, comprising particular location coordinates of the object and instructions to divert from the particular lane (see at least Zhang, para. [0048]: The online system can be configured to determine whether to modify the map based on the proposed changes. If the online system modifies the map, the online system provides the updated map to vehicles subsequently driving in that geographical region. & para. [0117-0118]: The processing of data regarding changes to the physical world can be implemented at least partially by the vehicle 150 to identify a change candidate, and then the data related to the change candidate can be efficiently uploaded to the online HD map system 110. Thus, the vehicle 150 can be configured to perform change candidate generation for candidates for changes to the HD map based on changes to the physical world....In some aspects, the online HD map system 110 can sample map change candidate information from a plurality of vehicles 150 until reaching a threshold number of vehicles 150 providing a substantially similar map change candidate before proceeding with a map change protocol to update the HD map with the change.); 
update driving instructions of the autonomous vehicle to navigate around the object by diverting the particular lane (see at least Zhang, para. [0116]: There can be various types of circumstances that can change the actual stationary or moving objects on or near a road that may or may not impede a route being driven by a vehicle 150 configured and operated as described herein. While moving objects that may impede the route can be considered for determining operation and travel instructions to move the vehicle 150 so that it does not hit the moving object, stationary objects that may impede the route of vehicle 150 also may be avoided by making changes to the operation and travel instructions.);
while navigating around the object (see at least Zhang, para. [0116]: There can be various types of circumstances that can change the actual stationary or moving objects on or near a road that may or may not impede a route being driven by a vehicle 150 configured and operated as described herein. While moving objects that may impede the route can be considered for determining operation and travel instructions to move the vehicle 150 so that it does not hit the moving object, stationary objects that may impede the route of vehicle 150 also may be avoided by making changes to the operation and travel instructions.),
send a plurality of second messages to the operation server, comprising sensor data related to the object (see at least Zhang, para. [0122]: The perception module 1610 can be configured to process the data such that the data (e.g., image data) is rectified before it is sent to the localization module 1645; however, the data can be rectified before being received into the perception module 1610. Also, the localization module 1645 can provide data regarding differences in object locations to the perception module 1610 and/or to the perception integration module 1615. The localization module 1645 can compare point cloud data from sensor data with point cloud data for the HD map at the location of the vehicle 150. Differences between the sensor point cloud data and the HD map point cloud data can be utilized by the change detection system 1620 to determine whether there has been a change at that location, such as a new object in a new object location or a known object being absent.); 
based at least in part upon the plurality of second messages, confirm whether there is the object located at the particular location coordinates on the particular lane (see at least Zhang, para. [0118]: The online HD map system 110 can collect the map change candidate information from multiple vehicles 150 driving along a route to determine whether the map change candidate information is accurate or erroneously reported by a vehicle 150. The presence of the map change candidate information being similar or the same for a specific location or route can indicate the map change candidate is valid. Alternatively, when only one vehicle provides a specific map change candidate, the online HD map system 110 may not be able to validate the specific map change candidate and thereby mark the information as potentially erroneous and not update the HD map until the change candidate is verified by additional data. In some aspects, the online HD map system 110 can sample map change candidate information from a plurality of vehicles 150 until reaching a threshold number of vehicles 150 providing a substantially similar map change candidate before proceeding with a map change protocol to update the HD map with the change.); 
in response to confirming that the object is located at the particular location coordinates (see at least Zhang, para. [0118]: The online HD map system 110 can collect the map change candidate information from multiple vehicles 150 driving along a route to determine whether the map change candidate information is accurate or erroneously reported by a vehicle 150. The presence of the map change candidate information being similar or the same for a specific location or route can indicate the map change candidate is valid. Alternatively, when only one vehicle provides a specific map change candidate, the online HD map system 110 may not be able to validate the specific map change candidate and thereby mark the information as potentially erroneous and not update the HD map until the change candidate is verified by additional data. In some aspects, the online HD map system 110 can sample map change candidate information from a plurality of vehicles 150 until reaching a threshold number of vehicles 150 providing a substantially similar map change candidate before proceeding with a map change protocol to update the HD map with the change.): 
update the first portion of the map data, such that the updated map data comprises the object located at particular location coordinates (see at least Zhang, para. [0118]: In some aspects, the online HD map system 110 can sample map change candidate information from a plurality of vehicles 150 until reaching a threshold number of vehicles 150 providing a substantially similar map change candidate before proceeding with a map change protocol to update the HD map with the change.); and 
send the updated map data to the one or more vehicles (see at least Zhang, para. [0119]: However, any raw data (e.g., from vehicle sensors 105) or processed data (e.g., from a module or API) may be transmitted to the online HD map system 110 for processing to identify changes that may be made to the HD maps. Accordingly, the description of the change detection system may be applied to the vehicle computing system 120 or applied to the online HD map system 110. In some aspects, it may be advantageous for the vehicle computing system 120 to process the raw sensor data and make map change determinations that can then be provided as information to the online HD map system 110 to update the maps in the HD map store 165.).
Zhang does not explicitly disclose
a lead autonomous vehicle;
one or more following autonomous vehicle, different from the lead autonomous vehicle
the one or more following autonomous vehicle are on the particular road behind the lead autonomous vehicle;
the lead autonomous vehicle and the one or more following autonomous vehicles are communicatively coupled with the operation server;
determine whether there is an unknown object on the particular road which is not among the expected objects;
wherein the unknown object corresponds to an object that is previously not classified.
Rothoff teaches
a lead autonomous vehicle (see at least Rothoff, para. [0084]: After having formed a group, the first vehicle 16 and the second vehicle 18 move as one body. Either the first vehicle 16 or the second vehicle 18 may form a lead vehicle. The lead vehicle leads the group.);
one or more following autonomous vehicle, different from the lead autonomous vehicle (see at least Rothoff, para. [0084]: After having formed a group, the first vehicle 16 and the second vehicle 18 move as one body. Either the first vehicle 16 or the second vehicle 18 may form a lead vehicle. The lead vehicle leads the group.);
the one or more following autonomous vehicle are on the particular road behind the lead autonomous vehicle (see at least Rothoff, para. [0084]: After having formed a group, the first vehicle 16 and the second vehicle 18 move as one body. Either the first vehicle 16 or the second vehicle 18 may form a lead vehicle. The lead vehicle leads the group.);
the lead autonomous vehicle and the one or more following autonomous vehicles are communicatively coupled with the road network (see at least Rothoff, para. [0047]:  The forming of the group may be made conditional, considering effects related to comfort, safety, environment and/or economy. In most cases, the vehicles, and their users, will benefit from joining a group. The driver may relax. The vehicles can drive closer to each other, reducing air resistance and thereby saving fuel, which is positive for both environment and economy and also makes it possible to utilize the road network in a more efficient way.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of a lead autonomous vehicle, one or more following autonomous vehicle, different from the lead autonomous vehicle the one or more following autonomous vehicle are on the particular road behind the lead autonomous vehicle; the lead autonomous vehicle and the one or more following autonomous vehicles are communicatively coupled with the operation server of Rothoff so as to move as one body with the shape of the body being variable (see at least Rothoff, para. [0007]).
Sen teaches
determine whether there is an unknown object on the particular road which is not among the expected objects (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.);
wherein the unknown object corresponds to an object that is previously not classified (see at least Sen, para. [0061]: For instance, a secondary perception system can identify one or more unclassifiable and/or unclassified objects based at least in part on clustered sensor data points, which can define objects that are unclassifiable and/or unclassified by the primary perception system. Thus, the tandem operation of the primary perception system and the secondary perception system can more reliably detect nearby objects and/or navigate an environment of the autonomous vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of determine whether there is an unknown object on the particular road which is not among the expected objects, wherein the unknown object corresponds to an object that is previously not classified of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 20 Zhang discloses
wherein the at least one vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors (see at least Zhang, (see at least Zhang, para. [0062-0063]: The vehicle 150 may include vehicle sensors 105 (e.g., vehicle sensors 105a-d), vehicle controls 130 (e.g., vehicle controls 130a-d), and a vehicle computing system 120 (e.g., vehicle computer systems 120a-d). The vehicle sensors 105 may be configured to detect the surroundings of the vehicle 150. In these or other embodiments, the vehicle sensors 105 may detect information describing the current state of the vehicle 150, for example, information describing the location and motion parameters of the vehicle 150. The vehicle sensors 105 may comprise a camera, a light detection and ranging sensor (LIDAR), a global navigation satellite system (GNSS) receiver, for example, a global positioning system (GPS) navigation system, an inertial measurement unit (IMU), and others).

Claims 2, 6, 9, 13, 16, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Rothoff, in view of Sen, in view of US 2020/0312144A1 (“Noguchi”).
As per claim 2 Zhang does not explicitly disclose
wherein the second processor is further configured to, if it is determined that there are no unknown objects on the particular lane at the particular location coordinates, notify the one or more following autonomous vehicle that there are no unknown objects on the particular lane at the particular location coordinates.
Noguchi teaches
wherein the second processor is further configured to, if it is determined that there are no unknown objects on the particular lane at the particular location coordinates, notify the one or more following autonomous vehicle that there are no unknown objects on the particular lane at the particular location coordinates (see at least Noguchi, Fig. 5 & 7& para. [0104]: On the other hand, even when the recognizer 130 recognizes that there is no obstacle at the detour point P1, the second vehicle C2 transmits the fact to the parking lot management device 400. When the notification indicating the recognition of the absence of the obstacle is received from the vehicle, the parking lot management device 400 determines that the predicted abnormality has been resolved, and returns a travel route to be generated to the original. For example, when the predicted abnormality has been resolved, the route generator 421 generates a route in the same manner as when the occurrence of an abnormality is not predicted. That is, the route generator 421 generates a route by a method that does not refer to the actually traveled second route or the detour point. Hereinafter, details will be described.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of wherein the second processor is further configured to, if it is determined that there are no unknown objects on the particular lane at the particular location coordinates, notify the one or more following autonomous vehicle that there are no unknown objects on the particular lane at the particular location coordinates of Noguchi in order to possible to smoothly guide an automatically driven vehicle to a destination in valet parking (see at least Noguchi, para. [0005]).

As per claim 6 Zhang does not explicitly disclose
further comprising: 
a second control subsystem, associated with any of the one or more following autonomous vehicles, comprising a third processor configured to:
determine whether the unknown object is removed; and
in response to a determination that the unknown object is removed, send a third message to other autonomous vehicles from the one or more following autonomous vehicles and the operation server, indicating that the unknown object is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the unknown object is removed and sends the updated map data to the other autonomous vehicles.
Noguchi teaches
further comprising: 
a second control subsystem, associated with any of the one or more following autonomous vehicles, comprising a third processor configured to (see at least Noguchi, para. [0051]: The automatic driving control device 100 includes, for example, a first controller 120 and a second controller 160. Each of the first controller 120 and the second controller 160 is implemented by, for example, a hardware processor such as a central processing unit (CPU) that executes a program (software).): 
determine whether the unknown object is removed (see at least Noguchi, Fig. 5 & 7& para. [0104]: On the other hand, even when the recognizer 130 recognizes that there is no obstacle at the detour point P1, the second vehicle C2 transmits the fact to the parking lot management device 400.); and 
in response to a determination that the unknown object is removed, send a third message to other autonomous vehicles from the one or more following autonomous vehicles and the operation server, indicating that the unknown object is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the unknown object is removed and sends the updated map data to the other autonomous vehicles (see at least Noguchi, Fig. 5 & 7& para. [0104]: On the other hand, even when the recognizer 130 recognizes that there is no obstacle at the detour point P1, the second vehicle C2 transmits the fact to the parking lot management device 400. When the notification indicating the recognition of the absence of the obstacle is received from the vehicle, the parking lot management device 400 determines that the predicted abnormality has been resolved, and returns a travel route to be generated to the original. For example, when the predicted abnormality has been resolved, the route generator 421 generates a route in the same manner as when the occurrence of an abnormality is not predicted. That is, the route generator 421 generates a route by a method that does not refer to the actually traveled second route or the detour point. Hereinafter, details will be described.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of a second control subsystem, associated with any of the one or more following autonomous vehicles, comprising a third processor configured to: determine whether the unknown object is removed; and in response to a determination that the unknown object is removed, send a third message to other autonomous vehicles from the one or more following autonomous vehicles and the operation server, indicating that the unknown object is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the unknown object is removed and sends the updated map data to the other autonomous vehicles of Noguchi in order to possible to smoothly guide an automatically driven vehicle to a destination in valet parking (see at least Noguchi, para. [0005]).

As per claim 9 Zhang does not explicitly disclose
wherein the method further comprises in response to determining that there are no unknown objects on the particular lane at the particular location coordinates, notify the one or more following autonomous vehicles that there are no unknown objects on the particular lane at the particular location coordinates.
Noguchi teaches
wherein the method further comprises in response to determining that there are no unknown objects on the particular lane at the particular location coordinates, notify the one or more following autonomous vehicles that there are no unknown objects on the particular lane at the particular location coordinates (see at least Noguchi, Fig. 5 & 7& para. [0104]: On the other hand, even when the recognizer 130 recognizes that there is no obstacle at the detour point P1, the second vehicle C2 transmits the fact to the parking lot management device 400. When the notification indicating the recognition of the absence of the obstacle is received from the vehicle, the parking lot management device 400 determines that the predicted abnormality has been resolved, and returns a travel route to be generated to the original. For example, when the predicted abnormality has been resolved, the route generator 421 generates a route in the same manner as when the occurrence of an abnormality is not predicted. That is, the route generator 421 generates a route by a method that does not refer to the actually traveled second route or the detour point. Hereinafter, details will be described.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of wherein the method further comprises in response to determining that there are no unknown objects on the particular lane at the particular location coordinates, notify the one or more following autonomous vehicles that there are no unknown objects on the particular lane at the particular location coordinates of Noguchi in order to possible to smoothly guide an automatically driven vehicle to a destination in valet parking (see at least Noguchi, para. [0005]).

As per claim 13 Zhang does not explicitly disclose
wherein the method further comprises: 
determining whether the unknown object is removed; and
in response to determining that the unknown object is removed, sending a third message to other autonomous vehicles from the one or more following autonomous vehicles and the operation server, indicating that the unknown object is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the unknown object is removed and sends the updated map data to the other autonomous vehicles.
Noguchi teaches
wherein the method further comprises: 
determining whether the unknown object is removed (see at least Noguchi, Fig. 5 & 7& para. [0104]: On the other hand, even when the recognizer 130 recognizes that there is no obstacle at the detour point P1, the second vehicle C2 transmits the fact to the parking lot management device 400.); and 
in response to a determination that the unknown object is removed, send a third message to other autonomous vehicles from the one or more following autonomous vehicles and the operation server, indicating that the unknown object is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the unknown object is removed and sends the updated map data to the other autonomous vehicles (see at least Noguchi, Fig. 5 & 7& para. [0104]: On the other hand, even when the recognizer 130 recognizes that there is no obstacle at the detour point P1, the second vehicle C2 transmits the fact to the parking lot management device 400. When the notification indicating the recognition of the absence of the obstacle is received from the vehicle, the parking lot management device 400 determines that the predicted abnormality has been resolved, and returns a travel route to be generated to the original. For example, when the predicted abnormality has been resolved, the route generator 421 generates a route in the same manner as when the occurrence of an abnormality is not predicted. That is, the route generator 421 generates a route by a method that does not refer to the actually traveled second route or the detour point. Hereinafter, details will be described.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of wherein the method further comprises, determining whether the unknown object is removed; and in response to determining that the unknown object is removed, sending a third message to other autonomous vehicles from the one or more following autonomous vehicles and the operation server, indicating that the unknown object is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the unknown object is removed and sends the updated map data to the other autonomous vehicles of Noguchi in order to possible to smoothly guide an automatically driven vehicle to a destination in valet parking (see at least Noguchi, para. [0005]).

As per claim 16 Zhang does not explicitly disclose
wherein the one or more processors are further configured to, if it is determined that there are no unknown objects on the particular lane at the particular location coordinates, notify the one or more following autonomous vehicles that there are no unknown objects on the particular lane at particular location coordinates.
Noguchi teaches
wherein the one or more processors are further configured to, if it is determined that there are no unknown objects on the particular lane at the particular location coordinates, notify the one or more following autonomous vehicles that there are no unknown objects on the particular lane at particular location coordinates (see at least Noguchi, Fig. 5 & 7& para. [0104]: On the other hand, even when the recognizer 130 recognizes that there is no obstacle at the detour point P1, the second vehicle C2 transmits the fact to the parking lot management device 400. When the notification indicating the recognition of the absence of the obstacle is received from the vehicle, the parking lot management device 400 determines that the predicted abnormality has been resolved, and returns a travel route to be generated to the original. For example, when the predicted abnormality has been resolved, the route generator 421 generates a route in the same manner as when the occurrence of an abnormality is not predicted. That is, the route generator 421 generates a route by a method that does not refer to the actually traveled second route or the detour point. Hereinafter, details will be described.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of wherein the one or more processors are further configured to, if it is determined that there are no unknown objects on the particular lane at the particular location coordinates, notify the one or more following autonomous vehicles that there are no unknown objects on the particular lane at particular location coordinates of Noguchi in order to possible to smoothly guide an automatically driven vehicle to a destination in valet parking (see at least Noguchi, para. [0005]).

As per claim 19 Zhang does not explicitly disclose
wherein the one or more processors are further configured to: 
determine whether the unknown object is removed; and
in response to a determination that the unknown object is removed, send a third message to other autonomous vehicles from the one or more following autonomous vehicles and the operation server, indicating that the unknown object is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the unknown object is removed and sends the updated map data to the other autonomous vehicles.
Noguchi teaches
wherein the one or more processors are further configured to: 
determine whether the unknown object is removed (see at least Noguchi, Fig. 5 & 7& para. [0104]: On the other hand, even when the recognizer 130 recognizes that there is no obstacle at the detour point P1, the second vehicle C2 transmits the fact to the parking lot management device 400.); and 
in response to a determination that the unknown object is removed, send a third message to other autonomous vehicles from the one or more following autonomous vehicles and the operation server, indicating that the unknown object is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the unknown object is removed and sends the updated map data to the other autonomous vehicles (see at least Noguchi, Fig. 5 & 7& para. [0104]: On the other hand, even when the recognizer 130 recognizes that there is no obstacle at the detour point P1, the second vehicle C2 transmits the fact to the parking lot management device 400. When the notification indicating the recognition of the absence of the obstacle is received from the vehicle, the parking lot management device 400 determines that the predicted abnormality has been resolved, and returns a travel route to be generated to the original. For example, when the predicted abnormality has been resolved, the route generator 421 generates a route in the same manner as when the occurrence of an abnormality is not predicted. That is, the route generator 421 generates a route by a method that does not refer to the actually traveled second route or the detour point. Hereinafter, details will be described.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of wherein the one or more processors are further configured to, determine whether the unknown object is removed and in response to determining that the unknown object is removed, sending a third message to other autonomous vehicles from the one or more following autonomous vehicles and the operation server, indicating that the unknown object is removed, wherein in response to receiving the third message, the operation server updates the first portion of the map data, indicating that the unknown object is removed and sends the updated map data to the other autonomous vehicles of Noguchi in order to possible to smoothly guide an automatically driven vehicle to a destination in valet parking (see at least Noguchi, para. [0005]).

Claims 3, 10, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Rothoff, in view of Sen, in view of US 2016/0362105A1 (“Kwon”).
As per claim 3 Zhang does not explicitly disclose
wherein updating the driving instructions of the lead autonomous vehicle to navigate around the object further comprises entering a safety mode by: 
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles; 
increasing distances from the surrounding vehicles; or 
avoiding autonomous driving parallel to the surrounding vehicles.
Kwon teaches
wherein updating the driving instructions of the autonomous vehicle to navigate around the object further comprises entering a safety mode by (see at least Kwon, para. [0055-0057]: Specifically, when the determination unit 41 determines that the surrounding vehicles a, b, and c are reducing speed, and the vehicle 2 is positioned in front of a traffic light as illustrated in FIG. 3 or the navigation unit 30 in the vehicle 2 receives a position of the vehicle 2 as being in front of an intersection as illustrated in FIG. 4, the determination unit 41 may determine the front obstacle to be the stopped vehicle 3 in front of the vehicle, determine the stopped vehicle 3 in front of the vehicle to be a preceding vehicle, and perform deceleration control according to the embodiment of the present disclosure.): 
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles (see at least Kwon, para. [0055-0057]: Specifically, when the determination unit 41 determines that the surrounding vehicles a, b, and c are reducing speed, and the vehicle 2 is positioned in front of a traffic light as illustrated in FIG. 3 or the navigation unit 30 in the vehicle 2 receives a position of the vehicle 2 as being in front of an intersection as illustrated in FIG. 4, the determination unit 41 may determine the front obstacle to be the stopped vehicle 3 in front of the vehicle, determine the stopped vehicle 3 in front of the vehicle to be a preceding vehicle, and perform deceleration control according to the embodiment of the present disclosure.); 
increasing distances from the surrounding vehicles; or 
avoiding autonomous driving parallel to the surrounding vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of wherein updating the driving instructions of the lead autonomous vehicle to navigate around the object further comprises entering a safety mode by: reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles; increasing distances from the surrounding vehicles; or avoiding autonomous driving parallel to the surrounding vehicles of Kwon in order to prevent crashing into the stopped vehicle by detecting the stopped vehicle (see at least Kwon, para. [0010]).
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of an unknown object of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 10 Zhang does not explicitly disclose
wherein updating the driving instructions of the lead autonomous vehicle to navigate around the object further comprises entering a safety mode by: 
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles; 
increasing distances from the surrounding vehicles; or 
avoiding autonomous driving parallel to the surrounding vehicles.
Kwon teaches
wherein updating the driving instructions of the autonomous vehicle to navigate around the object further comprises entering a safety mode by (see at least Kwon, para. [0055-0057]: Specifically, when the determination unit 41 determines that the surrounding vehicles a, b, and c are reducing speed, and the vehicle 2 is positioned in front of a traffic light as illustrated in FIG. 3 or the navigation unit 30 in the vehicle 2 receives a position of the vehicle 2 as being in front of an intersection as illustrated in FIG. 4, the determination unit 41 may determine the front obstacle to be the stopped vehicle 3 in front of the vehicle, determine the stopped vehicle 3 in front of the vehicle to be a preceding vehicle, and perform deceleration control according to the embodiment of the present disclosure.): 
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles (see at least Kwon, para. [0055-0057]: Specifically, when the determination unit 41 determines that the surrounding vehicles a, b, and c are reducing speed, and the vehicle 2 is positioned in front of a traffic light as illustrated in FIG. 3 or the navigation unit 30 in the vehicle 2 receives a position of the vehicle 2 as being in front of an intersection as illustrated in FIG. 4, the determination unit 41 may determine the front obstacle to be the stopped vehicle 3 in front of the vehicle, determine the stopped vehicle 3 in front of the vehicle to be a preceding vehicle, and perform deceleration control according to the embodiment of the present disclosure.); 
increasing distances from the surrounding vehicles; or 
avoiding autonomous driving parallel to the surrounding vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of wherein updating the driving instructions of the lead autonomous vehicle to navigate around the object further comprises entering a safety mode by: reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles; increasing distances from the surrounding vehicles; or avoiding autonomous driving parallel to the surrounding vehicles of Kwon in order to prevent crashing into the stopped vehicle by detecting the stopped vehicle (see at least Kwon, para. [0010]).
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of an unknown object of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

As per claim 17 Zhang does not explicitly disclose
wherein updating the driving instructions of the lead autonomous vehicle to navigate around the object further comprises entering a safety mode by: 
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles; 
increasing distances from the surrounding vehicles; or 
avoiding autonomous driving parallel to the surrounding vehicles.
Kwon teaches
wherein updating the driving instructions of the autonomous vehicle to navigate around the object further comprises entering a safety mode by (see at least Kwon, para. [0055-0057]: Specifically, when the determination unit 41 determines that the surrounding vehicles a, b, and c are reducing speed, and the vehicle 2 is positioned in front of a traffic light as illustrated in FIG. 3 or the navigation unit 30 in the vehicle 2 receives a position of the vehicle 2 as being in front of an intersection as illustrated in FIG. 4, the determination unit 41 may determine the front obstacle to be the stopped vehicle 3 in front of the vehicle, determine the stopped vehicle 3 in front of the vehicle to be a preceding vehicle, and perform deceleration control according to the embodiment of the present disclosure.): 
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles (see at least Kwon, para. [0055-0057]: Specifically, when the determination unit 41 determines that the surrounding vehicles a, b, and c are reducing speed, and the vehicle 2 is positioned in front of a traffic light as illustrated in FIG. 3 or the navigation unit 30 in the vehicle 2 receives a position of the vehicle 2 as being in front of an intersection as illustrated in FIG. 4, the determination unit 41 may determine the front obstacle to be the stopped vehicle 3 in front of the vehicle, determine the stopped vehicle 3 in front of the vehicle to be a preceding vehicle, and perform deceleration control according to the embodiment of the present disclosure.); 
increasing distances from the surrounding vehicles; or 
avoiding autonomous driving parallel to the surrounding vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of wherein updating the driving instructions of the lead autonomous vehicle to navigate around the object further comprises entering a safety mode by: reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles; increasing distances from the surrounding vehicles; or avoiding autonomous driving parallel to the surrounding vehicles of Kwon in order to prevent crashing into the stopped vehicle by detecting the stopped vehicle (see at least Kwon, para. [0010]).
Sen teaches
an unknown object (see at least Sen, para. [0061]: For example, common objects can be perceived and classified by the primary perception system and subsequently used for motion planning of an autonomous vehicle with a high-level understanding of the objects, which can allow for advanced planning functionality. For example, if an object is classified (e.g., as a type of vehicle, pedestrian, etc.), it can be possible to estimate a maximum speed and/or acceleration of the object, estimate an approximate size of unknown dimensions of the object, etc., in addition to several other known advantages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of an unknown object of Sen in order to perceive a surrounding of an autonomous vehicle (see at least Sen, para. [0002]).

Claims 5, 12, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Rothoff, in view of Sen, in view of US 2020/0307585A1 (“Pawlicki”).
As per claim 5 Zhang does not explicitly disclose
wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates.
Pawlicki teaches
wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates (see at least Pawlicki, para. [0123]: The vision or image data from the imaging system may be transmitted to a remote device, such as the vehicle owner's computer monitor or other personal display system remote from the vehicle, so that the owner of the vehicle or other person may view the status of the area surrounding the vehicle when the owner or other person is not in the vehicle. Also, the vision or image data may be provided to or made available to the local police authorities or the like in the event of a theft of the vehicle or of an accident involving the vehicle or of the vehicle being otherwise inoperable (such as when the motorist is stranded). The police or emergency services or the like may use the vision or image data to determine the vehicle location and possibly the condition of the vehicle and/or the driver and/or the passengers.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates of Pawlicki in order to determine the vehicle location and possibly the condition of the vehicle and/or the driver and/or the passengers (see at least Pawlicki, para. [0123]).

As per claim 12 Zhang does not explicitly disclose
wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates.
Pawlicki teaches
wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates (see at least Pawlicki, para. [0123]: The vision or image data from the imaging system may be transmitted to a remote device, such as the vehicle owner's computer monitor or other personal display system remote from the vehicle, so that the owner of the vehicle or other person may view the status of the area surrounding the vehicle when the owner or other person is not in the vehicle. Also, the vision or image data may be provided to or made available to the local police authorities or the like in the event of a theft of the vehicle or of an accident involving the vehicle or of the vehicle being otherwise inoperable (such as when the motorist is stranded). The police or emergency services or the like may use the vision or image data to determine the vehicle location and possibly the condition of the vehicle and/or the driver and/or the passengers.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates of Pawlicki in order to determine the vehicle location and possibly the condition of the vehicle and/or the driver and/or the passengers (see at least Pawlicki, para. [0123]).

As per claim 18 Zhang does not explicitly disclose
wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates.
Pawlicki teaches
wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates (see at least Pawlicki, para. [0123]: The vision or image data from the imaging system may be transmitted to a remote device, such as the vehicle owner's computer monitor or other personal display system remote from the vehicle, so that the owner of the vehicle or other person may view the status of the area surrounding the vehicle when the owner or other person is not in the vehicle. Also, the vision or image data may be provided to or made available to the local police authorities or the like in the event of a theft of the vehicle or of an accident involving the vehicle or of the vehicle being otherwise inoperable (such as when the motorist is stranded). The police or emergency services or the like may use the vision or image data to determine the vehicle location and possibly the condition of the vehicle and/or the driver and/or the passengers.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teaching of wherein the second processor is further configured to send an alert message to a local authority, indicating that there is the unknown object located at the particular location coordinates of Pawlicki in order to determine the vehicle location and possibly the condition of the vehicle and/or the driver and/or the passengers (see at least Pawlicki, para. [0123]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668